Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 1 of 145




                                                      EX. 2
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 2 of 145
                                                             DARCY BLACK

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK
      --------------------------------------------------
      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      DARCY BLACK, Plaintiff, taken pursuant to the Federal Rules

      of Civil Procedure, in the law offices of BARCLAY DAMON

      LLP, The Avant Building, Suite 1200, 200 Delaware Avenue,

      Buffalo, New York, taken on January 23, 2018, commencing at

      9:35 A.M., before ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 3 of 145


                                                                         3



 1        APPEARANCES:

 2        GRECO TRAPP, PLLC,
          By JOSEPHINE A. GRECO, ESQ.,
 3        and DANIEL PALERMO, ESQ.,
          1700 Rand Building,
 4        14 L a f a y e t t e S q u a r e ,
          Buffalo, New York 14203,
 5        Appearing for the Plaintiff.

 6        BARCLAY DAMON LLP,
          By RANDOLPH C. OPPENHEIMER, ESQ.,
 7        and MEGAN E. BAHAS, ESQ.,
          The Avant Building, Suite 1200,
 8        200 Delaware Avenue,
          Buffalo, New York 14202,
 9        Appearing for the Defendants.

10        PRESENT:     Diane Seibert
                       Keegan Roberts
11

12

13              (The following stipulations were entered

14        into by both parties.)

15              It is hereby stipulated by and between counsel

16        for the respective parties that the oath of the

17        Referee is waived, that filing and certification

18        of the transcript are waived, and that all

19        objections, except as to the form of the

20        questions, are reserved until the time of trial.

21

22

23




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 4 of 145


                                                                           6



 1   A.   Yes.

 2   Q.   Okay.      All right.

 3   MS. GRECO:        One intersection.

 4               (Discussion off the record.)

 5   BY MR. OPPENHEIMER:

 6   Q.   All right.         Have you ever testified before?

 7   A.   No .

 8   Q.   N e v e r i n c o u r t , n e v e r in a d e p o s i t i o n ?

 9   A.   No .

10   Q.   Okay.      What's your date of birth?

11   A.   December 15th, 1970.

12   Q.   Are you currently married?

13   A.   Yes.

14   Q.   To whom?

15   A.   Robert Black.

16   Q.   When did you get married?

17   A.   M a r c h 2 1s t , 2 0 0 9 .

18   Q.   Have you been married previously?

19   A.   No .

20   Q.   Do you have any children?

21   A.   Yes.

22   Q.   What are their names?

23   A.   Jordan Hofert and Jahon Drake.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 5 of 145


                                                                                        14



 1   A.   I worked at Pizza Junction, Pizza Pickup.

 2   Q.   Pizza Pickup?

 3   A.   Yes.     Payne Avenue Pizzeria, High Spot Pizzeria,

 4        Power City Paving.              I 've w o r k e d a t L a i d l a w B u s

 5        Company, TNT Bus Service.

 6   Q.   TM T?

 7   A.   TN T.

 8   Q.   All right.

 9   A.   And I worked for Marriott -- Marriott Sodexo.

10        They were -- they supplied school lunches and

11        when Marriott Sodexo turned over to Chartwells

12        they again supplied the school lunches.                            Able

13        Transportation, Dependable Cab, NCO Financial.

14   Q.   A g a i n , I' m f o c u s e d j u s t o n y o u r p r i o r t o B l a c k

15        Angus employment.             So is t h a t w h a t y o u 'r e g i v i n g

16        me ?

17   A.   Yes.     Yes.

18   Q.   Okay.      Good.      Keep going if you can.

19   A.   I believe that is -- that is all.

20   Q.   Okay.      On y o u r a p p l i c a t i o n , l o o k a t t h e b o t t o m

21        there.      I s t h a t M o b i l -- M o b i l ?

22   A.   Yes.

23   Q.   Did you cover that one or no?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 6 of 145


                                                                         15



 1   A.   No, I did not.

 2   Q.   Okay.     So we s h o u l d a d d t h a t o n e ?

 3   A.   Yes.

 4   Q.   Okay.     All right.        You indicated that you may not

 5        be able to give us the dates of employment for

 6        some of these, so let me go through those and let

 7        me know if you can give me dates of employment

 8        for the employers that I identify.                     Okay?

 9   A.   Yes.

10   Q.   Pizza Junction, dates of employment or no?

11   A.   No .

12   Q.   Pine Avenue Pizzeria, dates of employment or no?

13   A.   I do n o t r e c a l l .

14   Q.   Pizza Pickup, dates or no?

15   A.   19 86 .

16   Q.   This is then prior to your high school

17        graduation?

18   A.   Yes.

19   Q.   Okay.

20   A.   Sorry.

21   Q.   Were all of the pizza places prior to your

22        graduation from high school?

23   A.   No .




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 7 of 145


                                                                         16



 1   Q.   Okay.     And which ones were after your high school

 2        graduation?

 3   A.   The rest of them.

 4   Q.   Okay.     So H i g h S p o t P i z z e r i a ?

 5   A.   Yes.

 6   Q.   That was after 1989?

 7   A.   Yes.

 8   Q.   Are you able to say when?

 9   A.   I do n o t r e c a l l .

10   Q.   Power City Paving, dates of employment?

11   A.   Summer of 1990.

12   Q.   Laidlaw Bus, dates of employment?

13   A.   I do n o t r e c a l l .

14   Q.   TNT Bus Service, dates of employment?

15   A.   2004 I stopped working there.

16   Q.   Do you recall when you started working at TNT

17        Bus?

18   A.   I believe it was 2003.

19   Q.   Okay.     Marriott Sodexo -- Sodexo?

20   A.   I worked there when I was working at Laidlaw

21        Transportation.

22   Q.   Was it a part-time job?

23   A.   It was -- I was a lunch lady in between my school




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 8 of 145


                                                                                  17



 1        bus runs.

 2   Q.   So when you worked for Laidlaw and TNT Bus

 3        Service, those were school buses that you were

 4        driving?

 5   A.   Yes.

 6   Q.   And those were for which school district or

 7        districts?

 8   A.   It varied, because I drove handicapped school

 9        bus.

10   Q.   Okay.    We 'v e h e a r d t e s t i m o n y i n s o m e o f t h e o t h e r

11        cases about you having a commercial driver's

12        license.

13   A.   Yes.

14   Q.   Do you still have a commercial driver's license?

15   A.   No .

16   Q.   When did you first get your commercial driver's

17        license?

18   A.   I believe -- I do not recall.

19   Q.   Did you get it in connection with your work for

20        the school bus companies?

21   A.   Yes.

22   Q.   So prior to the work for the school bus companies

23        you didn't have a CDL?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 9 of 145


                                                                                18



 1   A.   Yes, I did.

 2   Q.   You did have a CDL prior to that?

 3   A.   Yes.

 4   Q.   Okay.    Why did you get the CDL?

 5   A.   You have to have a commercial driver's license to

 6        drive a school bus.

 7   Q.   Okay.    So y o u g o t t h e C D L i n a n t i c i p a t i o n o f

 8        going to work for Laidlaw Bus Company, is that

 9        true?

10   A.   Before that I had a CDL license working for Power

11        City Paving.

12   Q.   Okay.    What did you do for Power City Paving?

13   A.   I drove dump truck.

14   Q.   So you got the CDL so you could drive a dump

15        truck?

16   A.   Yes.

17   Q.   Okay.    What years were you doing the work for

18        Marriott Sodexo?

19   A.   2001 to 2003.

20   Q.   And when did you work for Able Transportation?

21   A.   It was after Laidlaw.

22   Q.   Are you able to say 2003, 2000 --

23   A.   Yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 10 of 145


                                                                                   19



 1   Q.   Okay.     So s o m e t i m e a f t e r 2 0 0 3 , a n d f o r h o w l o n g

 2        did you work for Able?

 3   A.   It w a s a b o u t f i v e o r six m o n t h s .     I n e e d e d a CDL

 4        for that also.

 5   Q.   All right.        When did you work for Dependable Cab?

 6   A.   Before I had children.

 7   Q.   And you had your first child in 1995?

 8   A.   Yes.

 9   Q.   So sometime prior to your employment with Able

10        Transportation and prior to the Marriott Sodexo

11        work?

12   A.   Yes.

13   Q.   Okay.     Are you able to pin it down sometime in

14        the 1990's more specifically?

15   A.   1992 between 1995.

16   Q.   Okay.     When did you work for NCO Financial?

17   A.   Right before I applied at Black Angus.

18   Q.   So sometime in 19 -- I'm sorry.                    In 2 0 0 5 ?

19   A.   Yes.     I worked there for a week training.

20   Q.   When did you work for Mobil?

21   A.   In 2004.

22   Q.   How long did you work for Mobil?

23   A.   About seven months.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 11 of 145


                                                                          20



 1   Q.   What did your job entail when you were working

 2        for Kmart?

 3   A.   I was overnight stock.

 4   Q.   What did that job entail, meaning what did you

 5        do ?

 6   A.   Brought product out from shipping and receiving

 7        and put it on the floor.

 8   Q.   How would you bring the product out from shipping

 9        and receiving from the floor?

10   A.   O n U -b o a t s .

11   Q.   On what?

12   A.   U-boats.

13   Q.   Okay.      Tell us what that is.

14   A.   It 's a m e t a l r a c k w i t h t w o s h e l v e s .

15   Q.   All right.           You pull that or push that out?

16   A.   Yes.

17   Q.   And were there other activities that you engaged

18        in other than what you've just described in terms

19        of doing the night stock for Kmart while you were

20        working for Kmart?

21   A.   No .

22   Q.   What did you do at Pizza Junction?

23   A.   Made subs.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 12 of 145


                                                                              21



 1   Q.   Anything else at Pizza Junction?

 2   A.   And salads.

 3   Q.   Okay.      Made subs and salads?

 4   A.   Yes.

 5   Q.   Where is that located?

 6   A.   It was located on Erie Avenue in North Tonawanda.

 7   Q.   Okay.      Where was the Kmart that you worked at

 8        located?

 9   A.   On Niagara Falls Boulevard in Amherst.

10   Q.   What did you do at Pizza Pickup?

11   A.   Prep.

12   Q.   What does prep consist of?

13   A.   Fill cups with blue cheese, count out wings, keep

14        stations filled.

15   Q.   Anything else?

16   A.   No, I do not recall.

17   Q.   And what does keeping a station filled mean?

18   A.   If they run out of pepperoni, fill it.                     If t h e y

19        run out of cheese, fill it.

20   Q.   Okay.

21   A.   A n d / or s a u c e .

22   Q.   All right.          What did you do at the Payne Avenue

23        Pizzeria?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 13 of 145


                                                                                    22



 1   A.   I was night manager.

 2   Q.   What were your duties as night manager, meaning

 3        what did you do?

 4   A.   I looked over the other staff.                      I made pizzas.             I

 5        stretched dough.             I made subs.           I made wings and

 6        other items that went in the fryers.                         I did the

 7        r e g i s t e r at n i g h t , l o c k e d up , w e n t h o m e .

 8   Q.   Where is that located?

 9   A.   It was located on the corner of Payne Avenue and

10        Ward Road.

11   Q.   All right.         What did you do at High Spot

12        Pizzeria?

13   A.   I was a pizza maker.

14   Q.   Where is that located?

15   A.   There is two different High Spot Pizzerias I

16        worked at.         One was on Bailey Avenue and the

17        o t h e r w a s on H i g h S t r e e t .

18   Q.   In the City of Buffalo?

19   A.   Yes.

20   Q.   Okay.      What did you do at Power City Paving?

21   A.   I drove dump truck.               I raked blacktop.                 I sealed

22        driveways and parking lots.

23   Q.   Where was their main office located?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 14 of 145


                                                                          23



 1   A.   Harding Avenue in North Tonawanda.

 2   Q.   Is that -- was that your father's business?

 3   A.   N o , it w a s n o t .

 4   Q.   Okay.     Did you ever work for your father's

 5        concrete business?

 6   A.   He had -- it was called Hofert's Maintenance and

 7        it wasn't just concrete.

 8   Q.   What was it?

 9   A.   Blacktop and concrete and trenching and

10        snowplowing.

11   Q.   He did a lot of things?

12   A.   Y e s , he d i d .

13   Q.   When did you work for your dad's business?

14   A.   I helped him throughout my childhood.

15   Q.   Okay.     After high school, did you work for his

16        business?

17   A.   Yes, I did.

18   Q.   Okay.     When did you work for his business?

19   A.   I helped out the family.

20   Q.   Okay.     Were you paid by your dad to help him out?

21   A.   No, I was -- I helped out my family.

22   Q.   Okay.     How much did you help out your family?

23   MS. GRECO:       Objection.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 15 of 145


                                                                                       33



 1        or otherwise in the workplace, did you receive

 2        a n y t r a i n i n g a t a n y o f t h e e m p l o y e r s t h a t w e ' ve

 3        been discussing?             W h e n I 'm t a l k i n g a b o u t t r a i n i n g

 4        in this sense I'm referring to a session in a

 5        room where people are discussing what sexual

 6        harassment is, what is prohibited in the

 7        workplace, how people should behave.

 8   A.   Yes.

 9   Q.   Which company or companies did that occur?

10   A.   Kmart, Laidlaw, TNT and NCO.

11   Q.   What was the thrust of the training that you

12        received with respect to sexual harassment at

13        that session at -- was it one session at Kmart?

14   MS. GRECO:        Objection, form.

15   BY MR. OPPENHEIMER:

16   Q.   What was the form of the training concerning

17        sexual harassment at Kmart?

18   A.   I do n o t r e c a l l .

19   Q.   Was there more than -- did you have more than one

20        experience at Kmart where there was training on

21        sexual harassment?

22   A.   No .

23   Q.   Okay.      Are you able to recall what the training




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 16 of 145


                                                                          34



 1        was like for sexual harassment at Laidlaw?

 2   A.   Ever year they touch base on it in a classroom

 3        with the other drivers.

 4   Q.   Can you recall anything about the substance of

 5        the training that you received at Kmart on

 6        subject of sexual harassment?

 7   MS. GRECO:       Can you just read that back.

 8               (Whereupon, the above-requested question was

 9        then read back by the reporter.)

10   THE WITNESS:        I do not recall.

11   BY MR. OPPENHEIMER:

12   Q.   What about Laidlaw, are you able to recall the

13        substance of any of the training concerning

14        sexual harassment at Laidlaw?

15   MS. GRECO:       Objection, form.

16   THE WITNESS:        I do not recall.

17   BY MR. OPPENHEIMER:

18   Q.   What was the form of the training on sexual

19        harassment at TNT Bus Service?

20   A.   I do n o t r e c a l l .

21   Q.   What was the form of the training concerning

22        sexual harassment at NCO Financial?

23   A.   I just remember we were hired with a group of ten




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 17 of 145


                                                                          35



 1        and we all trained together and that was part of

 2        our packet of training.

 3   Q.   Do you recall -- so in terms of training, you're

 4        thinking about receiving a packet of information

 5        at NCO?

 6   A.   Yes, that they went over with us individual --

 7        like each individual page.

 8   Q.   Is that what they did at Kmart, they went over

 9        some written materials with you at some point on

10        the subject of sexual harassment?

11   A.   Yes.

12   Q.   Is that what they did at Laidlaw, going over some

13        written material with you on the subject of

14        sexual harassment?

15   A.   Yes.

16   Q.   And is that what they did with you at TNT Bus

17        Service, they went over some written material

18        concerning the subject of sexual harassment?

19   A.   Yes.

20   Q.   Those four companies, Kmart, Laidlaw, TNT and

21        NCO, those are the ones that you received some

22        sort of training on sexual harassment, as you

23        just testified.        Was the subject of race




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 18 of 145


                                                                          39



 1   A.   Yes.

 2   Q.   Did all of those handbooks cover the subject of

 3        race discrimination?

 4   A.   Yes.

 5   Q.   Did all of those handbooks cover the subject of

 6        discrimination on the basis of gender or sex,

 7        meaning men and -- meaning a woman should not be

 8        the subject of discrimination because of her

 9        gender?

10   A.   I do n o t r e c a l l .

11   Q.   Did all of those handbooks cover the subject of

12        sexual harassment?

13   A.   Yes.

14   Q.   Did all of those handbooks set forth a procedure

15        that an employee was to follow if the employee

16        believed that he or she had a complaint to make

17        concerning the subject of discrimination?

18   MS. GRECO:       Objection to form.

19   THE WITNESS:        Yes.

20   BY MR. OPPENHEIMER:

21   Q.   Okay.     What did you learn at Kmart on the subject

22        of making a complaint to someone if you believed

23        that you were a victim of some kind of




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 19 of 145


                                                                          41



 1   Q.   Okay.      What do you recall about the Laidlaw

 2        employee handbook on the subject of complaints

 3        concerning discrimination?

 4   A.   We could go to our union rep.

 5   Q.   Okay.      You were a member of a union at Laidlaw?

 6   A.   Yes.

 7   Q.   Was that the first time that you were a member of

 8        a union?

 9   A.   No .

10   Q.   When were you first a union member?

11   A.   I a l s o w o r k e d a t B u d w e y ' s.

12   Q.   Okay.      When did you work at Budwey's?

13   A.   Before I had children.

14   Q.   What union did you become a member of while you

15        were at Budwey's, Food and Commercial Workers?

16   MS. GRECO:        Object to the form.

17   THE WITNESS:         I don't recall the name.

18   BY MR. OPPENHEIMER:

19   Q.   Okay.      Did you receive any materials from the

20        union on the subject of discrimination?

21   A.   No .

22   Q.   What union were you a member of when you worked

23        for Laidlaw?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 20 of 145


                                                                                 42



 1   A.   I believe it was Teamsters.

 2   Q.   Did you receive any information from the

 3        Teamsters on the subject of discrimination?

 4   A.   Yes.

 5   Q.   What information did you receive?

 6   A.   A handbook.

 7   Q.   Did you read that handbook?

 8   A.   Yes.

 9   Q.   Do y o u r e c a l l a n y t h i n g t h a t it c o n t a i n e d on

10        subject of discrimination?

11   A.   Yes.

12   Q.   What did it say?

13   A.   I don't recall the exact words.

14   Q.   Do you recall the substance?

15   MS. GRECO:        Objection to form.             You can answer.

16   THE WITNESS:         No .

17   BY MR. OPPENHEIMER:

18   Q.   What do you recall about -- or, strike that.                           Did

19        the TNT Bus Service employee handbook address the

20        subject of discrimination?

21   A.   Yes.

22   Q.   Did it have a complaint process that an employee

23        was to follow?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 21 of 145


                                                                                    50



 1   BY MR. OPPENHEIMER:

 2   Q.   Or Jahon the son on Social Security disability?

 3   A.   Jahon.

 4   Q.   Jahon.       When did Jahon start taking SSD?                     That's

 5        Social Security disability.                    Social Security

 6        d i s a b i l i t y , is t h a t w h a t h e g o t ?

 7   A.   SSI.

 8   Q.   SSI.     When did Jahon start receiving SSI?

 9   A.   I do n o t r e c a l l .

10   Q.   Do y o u r e c a l l t h e y e a r ?

11   A.   No .

12   Q.   What reason was it that he started receiving SSI?

13   A.   He had disabilities.

14   Q.   What kind of disabilities?

15   A.   He had tibial torsion, femoral aversion.                          H e ha d

16        problems with where his eyes, nose and throat and

17        ears all come together.                 It never formed

18        correctly.         His sinus cavities never hollowed

19        o u t , so h i s t e a r d u c t s w e r e p l u g g e d a l l t h e t i m e

20        a n d he h a d t h i r t e e n s u r g e r i e s b y the t i m e h e was

21        three years old.

22   Q.   Must have been terrible to go through as a mom.

23        Has he continued to require surgery?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 22 of 145


                                                                          51



 1   A.   Yes.

 2   Q.   So how many surgeries has Jahon had over the

 3        course of his life?

 4   A.   I believe it's seventeen.

 5   Q.   Is h e a b l e t o a t t e n d s c h o o l ?

 6   A.   Yes.

 7   Q.   What school does he attend?

 8   A.   He graduated.

 9   Q.   What school did he graduate?

10   A.   He was in a six-one-one class, special education.

11   Q.   Where was that?

12   A.   At what time?

13   Q.   Where did he graduate from?

14   A.   Niagara Academy in Sanborn.

15   Q.   What's he doing now?

16   A.   Applying for applications with his case manager

17        and has an application in at VESID-VR.

18   Q.   Is he living at home with you?

19   A.   Y e s , he i s .

20   Q.   Does Jordan still live at home with you?

21   A.   N o , he d o e s n o t .

22   Q.   When did he move out?

23   A.   I do n o t r e c a l l .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 23 of 145


                                                                                      52



 1   Q.   At any time did you receive food stamps?

 2   A.   Yes.

 3   Q.   When was that?

 4   A.   I do n o t r e c a l l .

 5   Q.   When was the last time you received food stamps?

 6   A.   I do n o t r e c a l l .

 7   Q.   Not able to tell me the year?

 8   A.   I don't know.

 9   Q.   Are you still on Medicaid?

10   A.   No .

11   Q.   When did you stop Medicaid?

12   A.   While I was employed at Black Angus.

13   Q.   Is t h e r e a r e a s o n y o u r M e d i c a i d s t o p p e d w h i l e y o u

14        were at Black Angus?

15   A.   Yes.

16   Q.   What's the reason?

17   A.   I made more money.

18   Q.   You weren't eligible anymore?

19   A.   Correct.

20   Q.   Okay.      Is y o u r h u s b a n d R o b e r t e m p l o y e d ?

21   A.   Y e s , he i s .

22   Q.   Where is he employed?

23   A.   Full-time or part-time?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 24 of 145


                                                                                   58



 1        job at the Gersch Experience in November of 2009?

 2   A.   My brother works there and he knows I needed to

 3        make more money because I lost my health

 4        insurance.

 5   Q.   Okay.     So w a s t h e r e s o m e k i n d o f a p p l i c a t i o n

 6        process that you went through?

 7   A.   Yes.

 8   Q.   What did you do?

 9   A.   Filled out an application.

10   Q.   When did you do that?

11   A.   In November of 2009.

12   Q.   Did you have an interview?

13   A.   Yes, I did.

14   Q.   And obviously that was successful and you started

15        work, right?

16   A.   Yes.

17   Q.   Okay.     What position did you apply for there?

18   A.   Night cleaner and taking the students home from

19        tutoring.

20   Q.   What was the compensation for that position?

21   A.   Regular wages.

22   Q.   How much?

23   A.   I started at ten dollars an hour.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 25 of 145


                                                                          59



 1   Q.   At some point did you receive an increase?

 2   A.   Yes.

 3   Q.   When was that?

 4   A.   I don't recall.

 5   Q.   What was the increase to?

 6   A.   Eleven dollars an hour.

 7   Q.   Are you still working for Gersch?

 8   A.   No , I a m not .

 9   Q.   When did you stop working for Gersch?

10   A.   July of 2014.

11   Q.   What was the reason for you stopping your work

12        for Gersch?

13   A.   The chief operating officer wanted me to lie to

14        the parents and say that there was a life coach

15        living at all three apartment buildings and I

16        would not lie for them so they let me go.

17   Q.   How much were you making in compensation when you

18        stopped working in July of 2014?

19   A.   Eleven dollars an hour.

20   Q.   All right.       How many hours were you working on

21        average in the summer of 2014 before you stopped

22        working?

23   A.   Forty plus.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 26 of 145


                                                                          60



 1   Q.   When did the Gersch experience job become a

 2        full-time job for you?

 3   A.   July or August of 2010.

 4   Q.   Your last employment with Black Angus was in May

 5        o f 2 0 1 0 , is t h a t f a i r ?

 6   A.   Yes.

 7   Q.   And you worked part-time then for Gersch between

 8        the end of your employment at Black Angus until

 9        sometime in either July or August of 2010 when

10        your employment at Gersch became full-time?

11   A.   Yes.

12   Q.   Okay.     Did the job at Gersch change or were more

13        hours available for you to do the same job of

14        cleaning and driving?

15   A.   I was given more responsibilities.

16   Q.   What additional responsibilities were you given?

17   A.   I became a job coach.

18   Q.   What is a job coach?

19   A.   Where I assist college age students with

20        disabilities to function properly in the

21        workplace.

22   Q.   And do you receive training at Gersch on how to

23        do the job, the coach job?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 27 of 145


                                                                                 74



 1   A.   I can't recall.

 2   Q.   What did you discuss with Lisa?

 3   A.   I remember she asked me if I had any previous

 4        experience.

 5   Q.   Previous experience?

 6   A.   In a deli.

 7   Q.   In a deli?

 8   A.   Yes.

 9   Q.   Okay.

10   A.   A n d I s a i d y e s , I w o r k e d a t Bud w e y 's d e l i a n d

11        that's pretty much all I can recall.

12   Q.   Did she indicate that they were looking for

13        someone to work in the deli?

14   MS. GRECO:        Objection to form.

15   THE WITNESS:         I can't recall.

16   BY MR. OPPENHEIMER:

17   Q.   What experience did she ask you about other than

18        e x p e r i e n c e i n a d e l i , if a n y ?

19   A.   I can't recall.

20   Q.   Did the meeting with Lisa end in an offer to you?

21   A.   Yes.

22   Q.   What was the offer?

23   A.   That I was hired.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 28 of 145


                                                                          75



 1   Q.   Okay.     Did she indicate at the time the offer was

 2        made what you were hired to do?

 3   A.   I don't recall.

 4   Q.   Did she indicate what the rate of pay would be?

 5   A.   I don't recall.

 6   Q.   Did she indicate whether or not there would be

 7        any employment benefits?

 8   A.   I don't recall.

 9   Q.   Did she indicate how many hours a week you would

10        be expected to work?

11   A.   I don't recall.

12   Q.   Did she indicate what the store hours were?

13   A.   I don't recall.

14   Q.   Did she indicate when you would start working?

15   A.   I don't recall.

16   Q.   Did she indicate what your hours would be when

17        you did start working?

18   A.   I believe ten to six.

19   Q.   T e n a . m . to s i x p . m . ?

20   A.   Yes.

21   Q.   When was your first day of work at Black Angus?

22   A.   I don't recall.

23   Q.   Looking at your employment application, Exhibit




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 29 of 145


                                                                                      91



 1   Q.   What was the guy?

 2   A.   Bell-View guy.

 3   Q.   Bell-View?

 4   A.   Products.

 5   Q.   He would come in and see you?

 6   A.   Yes.

 7   Q.   For what purpose?

 8   A.   For the items that we carried that his company

 9        sold us.

10   Q.   Okay.      In g e n e r a l , w h a t k i n d o f p r o d u c t s d i d

11        Bell-View sell to Black Angus?

12   A.   Canned goods, glass peppers, pickles, peppers,

13        olives, stuff of that nature, dressing.

14   Q.   And what did you learn about how to put an order

15        in with Bell-View?

16   A.   What we were low on or out of we reordered.

17   Q.   Okay.      When did you learn how to do that?

18   A.   I don't recall.

19   Q.   All right.         Other than what you've told us so far

20        about the different things that you learned how

21        to do in 2005, and then when you learned how to

22        f i l l p a c k s f o r d e l i v e r i e s a n d n o w y o u ' ve t o l d u s

23        how to fill an order, put an order in for




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 30 of 145


                                                                                   92



 1        Bell-View.         What additional jobs did you learn at

 2        B l a c k A n g u s , o t h e r t h a n w h a t y o u ' ve t o l d u s

 3        about?

 4   A.   That I was taught?

 5   Q.   That you learned how to do while you were there,

 6        whether you were taught by another person, you

 7        observed and as a result of observations you

 8        began doing, but what I'm interested in is what

 9        a d d i t i o n a l j o b s did y o u l e a r n h o w to d o at B l a c k

10        A n g u s o t h e r t h a n w h a t y o u ' ve t o l d u s a b o u t ?

11   A.   Cut boneless meat.

12   Q.   Cut boneless meat, what does boneless meat

13        consist of?

14   A.   Any raw meat that does not have a bone.

15   Q.   How did you learn how to cut boneless meat?

16   A.   By watching Thomas Howells.

17   Q.   When did you learn how to cut boneless meat?

18   A.   While employed at Black Angus.

19   Q.   How many times did you cut boneless meat while

20        you were at Black Angus?

21   A.   A few times.

22   Q.   What's a few, two, three?

23   MS. GRECO:        Objection to form.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 31 of 145


                                                                                        93



 1   BY MR. OPPENHEIMER:

 2   Q.   Five?      What does it mean to you?

 3   A.   My c o u r s e of e m p l o y m e n t t h e r e f r o m f i v e t i m e s .

 4   Q.   Do you remember the circumstances that resulted

 5        in you cutting boneless meat five times over the

 6        years of your employment?

 7   A.   Yes.

 8   Q.   What were they?

 9   A.   I remember butterflying boneless breast.

10   Q.   Chicken breast?

11   A.   Yes.

12   Q.   Anything else?            Anything else?

13   A.   Boneless pork chops.

14   Q.   Anything else?

15   A.   A bigger pork, boneless pork roast other than the

16        three-pound roast we kept in the counter.

17   Q.   Anything else?

18   A.   Thomas Howells would always leave a chunk of the

19        boneless meat on a rack in the cooler and if we

20        ever had to we could cut off a steak if need be

21        and I have done that.

22   Q.   Okay.      With respect to the butterflying the

23        boneless chicken breast, someone ask you to do




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 32 of 145


                                                                                  94



 1        that?

 2   MS. GRECO:       Was she done with her answer?

 3   BY MR. OPPENHEIMER:

 4   Q.   You tell me.        Was there other boneless meat that

 5        you cut other than the boneless pork chops, the

 6        butterflied chicken, the bigger boneless pork and

 7        the steak that you just mentioned?

 8   A.   And I also butterflied a top round steak to make

 9        lemon brine.

10   Q.   Anything else?

11   A.   Not that I can recall.

12   Q.   All right.       So d i d s o m e o n e a s k y o u t o b u t t e r f l y

13        the boneless chicken breast?

14   A.   Yes.

15   Q.   Who?

16   A.   A customer.

17   Q.   Okay.     Was there a reason that you butterflied

18        the chicken breast as opposed to someone else in

19        the store who did the butterflying more often

20        than you?

21   A.   Thomas Howells wasn't present.

22   Q.   With respect to the boneless pork chops, did

23        someone ask you to cut the boneless pork chops?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 33 of 145


                                                                          95



 1   A.   Yes.

 2   Q.   Who was that?

 3   A.   A customer.

 4   Q.   Why did you do that rather than someone who more

 5        customarily cut the boneless meat?

 6   A.   I was available and it was my customer.

 7   Q.   How about the bigger boneless pork roast you

 8        talked about, why did you cut that as opposed to

 9        someone else who cut meat more frequently?

10   A.   There was nobody else present.

11   MS. GRECO:       Objection to form.

12   BY MR. OPPENHEIMER:

13   Q.   You said you butterflied a top round.                Did

14        someone ask you to do that?

15   A.   Yes.

16   Q.   Who?

17   A.   A customer.

18   Q.   Why did you do that as opposed to someone who cut

19        meat more regularly than you?

20   MS. GRECO:       Objection to form.

21   THE WITNESS:       There was no meat cutter there.

22   BY MR. OPPENHEIMER:

23   Q.   Okay.     Were the meat cutters the ones who




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 34 of 145


                                                                                     96



 1        generally cut meat?

 2   MS. GRECO:       Objection to form.

 3   THE WITNESS:        Tommy Howells.

 4   BY MR. OPPENHEIMER:

 5   Q.   Tommy Howells was a meat cutter who generally cut

 6        meat?

 7   A.   Yes.

 8   Q.   Okay.     Anyone else during your employment you

 9        considered a meat cutter who generally cut meat?

10   A.   In the beginning of my employment it was Nelson

11        Schultz Senior.

12   Q.   Okay.     Anyone else other than Nelson and Howells

13        that you considered a meat cutter who regularly

14        cut meat?

15   A.   I've seen --

16   MS. GRECO:       Objection to form.

17   THE WITNESS:        I' ve s e e n M a r k L e i b l e a n d J a m i e L a p r e s s

18        cut meat.

19   BY MR. OPPENHEIMER:

20   Q.   Okay.     A n y o n e e l s e t h a t y o u ' ve s e e n c u t m e a t ?

21   A.   No .

22   MS. GRECO:       Other than herself?

23   BY MR. OPPENHEIMER:




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 35 of 145


                                                                          97



 1   Q.   Thomas Howells would leave some meat available if

 2        someone needed a steak cut, you said?

 3   A.   Yes.

 4   Q.   Did you ever cut a steak?

 5   A.   Yes, I did.

 6   Q.   And do you recall the instances when you did cut

 7        a steak?

 8   A.   It was a strip steak.

 9   Q.   A strip steak on one occasion?

10   MS. GRECO:       Objection to form.

11   THE WITNESS:       I don't recall.

12   BY MR. OPPENHEIMER:

13   Q.   Do you recall cutting a strip steak, is that your

14        testimony?

15   MS. GRECO:       Objection to form.

16   THE WITNESS:       Yes.

17   BY MR. OPPENHEIMER:

18   Q.   All right.       And when did you -- why did you cut

19        the strip steak?

20   A.   Because Tommy Howells was not there.

21   Q.   Did you have a customer who needed a strip steak?

22   A.   Yes.

23   Q.   And that's why you cut it, because Tommy Howells




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 36 of 145


                                                                                    98



 1        was not there?

 2   A.   Yes.

 3   Q.   Is t h e r e a n y t h i n g e l s e t h a t you l e a r n e d how t o d o

 4        at Black Angus during the period of your

 5        employment that you have not told us about?

 6   A.   No , I w a s n 't g i v e n a c h a n c e or t h e o p p o r t u n i t y .

 7   Q.   Okay.      We 'l l g e t i n t o t h a t .

 8   MS. GRECO:        Well, wait.         Can you read her the stuff?

 9        Because it's all broken up so if there is any

10        others.       If n o t I ' l l h a v e h e r g o b a c k o n i t .       You

11        mean during any time or just in 2007?

12   BY MR. OPPENHEIMER:

13   Q.   Is t h e r e a n y t h i n g e l s e t h a t you l e a r n e d w h i l e y o u

14        were at Black Angus that you have not talked to

15        us a b o u t in t e r m s o f the j o b s t h a t y o u d i d t h e r e ?

16   A.   I did fliers.

17   Q.   Okay.      What does doing fliers mean?

18   A.   You take fliers and take them to people's doors,

19        hang them on the door.

20   Q.   Okay.

21   A.   Or put them inside the door.

22   Q.   How many times did you do fliers?

23   A.   Twice.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 37 of 145


                                                                          99



 1   Q.   What were those -- tell us what was involved in

 2        each of those occasions.

 3   MS. GRECO:       Objection to form.

 4   THE WITNESS:       I took fliers from the office, asked

 5        Diane and I did them with my niece and nephew and

 6        my youngest son on my own time.

 7   BY MR. OPPENHEIMER:

 8   Q.   This is something you wanted to do and you asked

 9        Diane?

10   A.   Yes.

11   Q.   Okay.     This is not something Diane asked you to

12        do ?

13   A.   No .

14   Q.   Okay.     And you said you did it on your own time?

15   A.   Yes.

16   Q.   Okay.     Why did you decide you wanted to do

17        something with fliers on your own time?

18   A.   To help generate more customers.

19   Q.   For the store?

20   A.   Yes.

21   Q.   Okay.     Were you able to generate more customers

22        for the store as a result of handing out the

23        fliers that you handed out?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 38 of 145


                                                                          100



 1   A.   I believe so.

 2   Q.   Which customers did you generate?

 3   A.   I don't recall.

 4   Q.   How many customers did you generate?

 5   A.   I don't recall.

 6   Q.   How much business was done with the customers

 7        that you generated?

 8   A.   I don't recall.

 9   Q.   What year was it that you generated a customer by

10        handing out a flier?

11   MS. GRECO:       Objection to form.         You can answer.

12   THE WITNESS:       I don't recall.

13   BY MR. OPPENHEIMER:

14   Q.   When one of the customers that you generated

15        ordered product from the store did that customer

16        come in the store?

17   A.   No .

18   Q.   How did that customer do business with the store?

19   A.   Called in.

20   Q.   Okay.     And was this then a delivery that was made

21        to the customer?

22   A.   Yes.

23   Q.   Did you at that time or any time identify the




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 39 of 145


                                                                                      101



 1        customer to someone else as someone you produced?

 2   A.   No, I -- it was brought to my attention.

 3   Q.   Who brought it to your attention?

 4   A.   Diane.

 5   Q.   What did Diane bring to your attention about the

 6        customer?

 7   A.   They commented on how cute my niece was.

 8   Q.   On how cute whose niece was?

 9   A.   Mine.

10   Q.   Okay.      H o w d i d t h e c u s t o m e r , to y o u r k n o w l e d g e ,

11        know anything about your niece?

12   A.   Because they walked with me.

13   Q.   Okay.      So w h e n y o u h a n d e d o u t t h e f l i e r s y o u r

14        niece walked with you, is that what happened?

15   A.   M y n i e c e , my n e p h e w , a n d m y y o u n g e s t s o n .

16   Q.   Okay.      Other than Diane bringing that particular

17        customer to your attention, did anyone ever bring

18        to your attention that someone else identified

19        you as the reason for the business as a result of

20        fliers you handed out?

21   MS. GRECO:        Objection to form.               You can answer.

22   THE WITNESS:         Yes.

23   BY MR. OPPENHEIMER:




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 40 of 145


                                                                                104



 1   A.   Yes.

 2   Q.   What was that?

 3   A.   Learned how to answer phones.

 4   Q.   How did you learn how to answer phones?

 5   A.   I was told how.

 6   Q.   Okay.      Who told you?

 7   A.   Debbie Negrych.

 8   Q.   When did Debbie tell you how to answer phones?

 9   A.   I don't recall.

10   Q.   When you were -- when you learned how to answer

11        phones, what did you learn?

12   A.   What to say and how to say it.

13   Q.   Okay.      Anything else?

14   A.   L e a r n h o w to t a k e t h e o r d e r , if i t w a s a n o r d e r

15        for a pickup or for a delivery.

16   Q.   Anything else with answering phones?

17   A.   How they were paying for it.

18   Q.   Okay.      Anything else that you learned about with

19        respect to answering phones?

20   A.   I c a n 't r e c a l l a t t h i s t i m e .

21   Q.   Are there other jobs that you learned how to do

22        at Black Angus in addition to the ones that

23        y o u ' ve t a l k e d t o u s a b o u t ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 41 of 145


                                                                          105



 1   A.   Yes.

 2   Q.   Okay.     Tell me about them, please.

 3   A.   I learned how to secure the food stamps that

 4        orders were going out for deliveries.

 5   Q.   Who taught you that?

 6   A.   Diane and Debbie.

 7   Q.   When did they teach you that?

 8   A.   I don't recall.

 9   Q.   What's involved in the process of securing food

10        stamps?

11   A.   You have to call the main number and put in their

12        card number and make sure that they have the food

13        stamps on the card for the delivery.

14   Q.   Anything else?

15   A.   You had purchase and you write down a code.

16   Q.   Does that complete your answer on securing food

17        stamps?

18   A.   At this time, yes.

19   Q.   Okay.     What other jobs did you learn how to do at

20        Black Angus that you have not talked about?

21   A.   Checked in orders.

22   Q.   What is checking in an order involve?

23   A.   An order that comes in, either be the chip guy,




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 42 of 145


                                                                                     106



 1        potato chip guy, Hostess guy.                    At t h a t t i m e t h e y

 2        had Luigi Rose or Sherwood order or even

 3        sometimes Will Poultry's order.

 4   Q.   Who taught you how to check in orders of that

 5        kind?

 6   A.   No one.

 7   Q.   How did you learn how to do it?

 8   A.   The delivery guy actually helped me what to look

 9        for.

10   Q.   And would the delivery guy stock or did you stock

11        with what those delivery guys delivered?

12   A.   It depended on the product.

13   Q.   Okay.      So w h a t w a s i n v o l v e d i n c h e c k i n g i n o r d e r s

14        that you learned from the delivery guys?

15   A.   How many we counted when there was so many boxes

16        o f a p r o d u c t , we c o u n t e d t h e b o x e s t o m a k e s u r e

17        that there was that many that was on the invoice.

18        For every item that they -- that they put the

19        order in and if there wasn't an item I had to put

20        a star next to it that we did not receive that

21        item.      And the driver usually initialed it.

22   Q.   Was there a payment made to the driver at the

23        time of the delivery or not?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 43 of 145


                                                                                 107



 1   A.   I didn't take care of that.

 2   Q.   Okay.     Do y o u k n o w i f t h e r e w a s a p a y m e n t m a d e t o

 3        the driver at the time of delivery that someone

 4        else was responsible for?

 5   A.   I do n o t r e c a l l .

 6   Q.   Are there other jobs that you learned how to do

 7        at Black Angus that you have not told us about?

 8   A.   Yes.

 9   Q.   Tell me about them.

10   A.   Diane would bring an order in from BJ's Wholesale

11        place and I would have to take all the product

12        o u t of i t s c o n t a i n e r s , t a k e the r e c e i p t and a d d

13        thirty-five percent on top of that, price the

14        product and put the product out.

15   Q.   Okay.     Are there any other jobs that you learned

16        at Black Angus that you have not told us about?

17   A.   I learned how to make salads.

18   Q.   Tell us, who told you how to make salads?

19   A.   The ones that they already carried in store they

20        -- Debbie Negrych and Linda Descalise, and I'm

21        not sure if I'm pronouncing her name right.                          They

22        taught me.

23   Q.   Okay.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 44 of 145


                                                                          108



 1   A.   And I had put three items that were my own

 2        creations, my own personal recipes in the

 3        counter.

 4   Q.   What were those creations and recipes?

 5   A.   Of mine?

 6   Q.   Yes.

 7   A.   Homemade macaroni and cheese, old-fashioned

 8        macaroni and cheese and a spiral antipasto.

 9   Q.   Okay.      When were you taught how to make salads,

10        if you recall?

11   A.   I don't recall.

12   Q.   When did Diane teach you how to deal with the

13        orders she brought in from BJ's?

14   A.   I don't recall.

15   Q.   When did you learn how to deal with the orders

16        from the guys, like the chip guy and the Hostess

17        delivery guys?

18   A.   I don't recall.

19   Q.   When did you learn how to secure the food stamps

20        if you got an order over the phone for delivery?

21   A.   I d o n 't r e c a l l a t t h i s t i m e .

22   Q.   When did you learn how to answer the phones?

23   A.   I d o n 't r e c a l l a t t h i s t i m e .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 45 of 145


                                                                                       109



 1   Q.   You described dealing with canned goods and the

 2        g l a s s j a r s , t h e p e p p e r s , p i c k l e s , et c e t e r a .

 3        When did you learn how to describe that?

 4   A.   I don't recall.

 5   Q.   Did you ever -- I'm sorry.                     Have you ever -- did

 6        you learn how to do additional jobs at Black

 7        Angus that you have not described for us?

 8   MS. GRECO:        So we're clear, that's at any time during

 9        her employment?

10   MR. OPPENHEIMER:             Right.

11   MS. GRECO:        Okay.

12   THE WITNESS:          Yes.

13   BY MR. OPPENHEIMER:

14   Q.   What was that?

15   A.   I learned how to take apart the slicers and clean

16        them.

17   Q.   These are the slicers in the deli?

18   A.   Yes.

19   Q.   That you described before, the three -- there

20        were three slicers in the deli?

21   A.   Yes.

22   Q.   Okay.

23   A.   And also the butcher slicer.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 46 of 145


                                                                              110



 1   Q.   When did you learn how to take apart the slicers

 2        in the deli?

 3   A.   I've had some knowledge of that before I went

 4        t h e r e , so it w a s e a s y f o r m e t o l e a r n t h e i r

 5        technique.

 6   Q.   Okay.      When did you learn how to take apart the

 7        slicers in the butcher area?

 8   A.   I d o n 't r e c a l l a t t h i s t i m e .

 9   Q.   Okay.      Any additional jobs that you learned at

10        the Black Angus that you have not told us about?

11   A.   I learned how to clean out the sausage machine

12        after they made sausage.

13   Q.   Is that something that you actually did in terms

14        of cleaning out the sausage machine after they

15        made sausage?

16   A.   Not all the time.

17   Q.   How many times did you clean out the sausage

18        machine?

19   A.   I can recall right now of two times.

20   Q.   Over the course of your five years of employment?

21   A.   Yes.

22   Q.   Okay.      Who taught you how to clean out the

23        sausage machine?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 47 of 145


                                                                                   111



 1   A.   Mark Leible.

 2   Q.   Okay.      When did he teach you how to do that?

 3   A.   While I was employed at Black Angus.

 4   Q.   Any particular year that you can zero in on?

 5   A.   I c a n 't r e c a l l a t t h i s t i m e .

 6   Q.   Okay.      Any other jobs that you learned while you

 7        were working at Black Angus?

 8   A.   I learned how to put up the meat wrapping paper

 9        and cellophane.

10   Q.   What is involved in putting up meat wrapping

11        paper and the cellophane?

12   A.   G o i n g t o the p a c k r o o m , c a r r y i n g up t h e big r o l l s

13        a n d p u t t i n g t h e m o n t h e m a c h i n e , th e t a b l e .

14   Q.   Sorry.       Who taught you how to do that?

15   A.   Debbie Negrych.

16   Q.   When were you taught how to do that?

17   A.   Shortly after I started.

18   Q.   Any other jobs that you learned how to do at

19        Black Angus?

20   MS. GRECO:        If it's helpful, think of your last year

21        of employment, like the last things you remember

22        doing if you learned anything new or not.

23   THE WITNESS:         I can't recall at this time.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 48 of 145


                                                                                     112



 1   BY MR. OPPENHEIMER:

 2   Q.   Okay.      If y o u r e m e m b e r l a t e r t o d a y f e e l f r e e t o ,

 3        you know, say you just remembered something,

 4        something popped in your head.

 5   A.   Okay.

 6   Q.   And the idea is to get all of the information

 7        that you have.           It ' s n o t - - y o u r e m e m b e r e d

 8        something?

 9   A.   Yes.

10   Q.   Okay.      Tell us.

11   A.   I learned -- Thomas Howells taught me how to make

12        cube steaks in the cuber machine.

13   Q.   When did he do that?

14   A.   I c a n 't r e c a l l a t t h i s t i m e .

15   Q.   How many times did you make steaks for sale to

16        customers at Black Angus using the cuber machine?

17   A.   I can't recall.

18   Q.   Can you recall even one?

19   A.   Yes.

20   Q.   Okay.      Can you recall more than one?

21   A.   Yes.

22   Q.   How many do you recall?

23   A.   I can recall at least five times.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 49 of 145


                                                                                   113



 1   Q.   Okay.     What is involved in making a steak using

 2        the cuber machine?

 3   A.   You have to drop the meat that Tommy has already

 4        prepared and cut into the cuber machine one way,

 5        and then you turn it sideways and drop it in

 6        sideways, opposite the way you just dropped it in

 7        before.

 8   Q.   Okay.     Anything else that you learned to do at

 9        Black Angus that you have not already told us

10        about?      T h a t o n e j u s t p o p p e d i n , ar e t h e r e - -

11   A.   Yeah.     Yeah, I can't recall at this time.

12   Q.   All right.        W e l l , a s I s a i d , if y o u r e m e m b e r

13        later just, you know, throw your hand up and say

14        you remember another one.                  Now, you indicated

15        that there were things that you wanted to --

16   MS. GRECO:       Just a second.           It 's t w e l v e o ' c l o c k , so

17        is it a new area?            C a n w e t a k e a te n - m i n u t e b r e a k

18        n o w , or w e c a n k e e p g o i n g ?

19   MR. OPPENHEIMER:          I would say take a lunch break at

20        twelve-thirty.

21   MS. GRECO:       I j u s t w a n t h e r t o l a s t t h e d a y , so p a r t

22        of me is thinking she's been here already two

23        hours.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 50 of 145


                                                                                      114



 1   MR. OPPENHEIMER:            It 's up to y o u .

 2   MS. GRECO:        We'll take a ten-minute break, and then a

 3        lunch break.

 4   MR. OPPENHEIMER:            It 's up to y o u .

 5   MS. GRECO:        Let's let her get up and move around.

 6   MR. OPPENHEIMER:            Fine with me.

 7               (Whereupon, a short recess was then taken.)

 8   BY MR. OPPENHEIMER:

 9   Q.   All right.         This morning a couple of times you

10        m e n t i o n e d , D a r c y , t h a t - - is it a l l r i g h t i f I

11        refer to you as Darcy?

12   A.   Yes.

13   Q.   T h a t y o u w e r e n 't g i v e n t h e o p p o r t u n i t y t o d o s o m e

14        jobs but I want to do at this point is ask you

15        about jobs that were done at Black Angus whether

16        you ever did that job and whether that was

17        something that you wanted the opportunity to do.

18        Okay?      So t h a t ' s - - I j u s t w a n t t o f o c u s y o u o n

19        w h e r e I 'm g o i n g w i t h t h i s .   All right.          So m a k i n g

20        d e l i v e r i e s o f m e a t t o c u s t o m e r s , di d y o u e v e r d o

21        that?

22   A.   No .

23   Q.   Was that something that you thought you should be




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 51 of 145


                                                                                         115



 1        given the opportunity to learn how to do?

 2   A.   Yes.

 3   Q.   Now, you mentioned that you delivered fliers on a

 4        couple of occasions on your own time.                             Was

 5        d e l i v e r i n g f l i e r s o n the c o m p a n y ' s t i m e s o m e t h i n g

 6        that you did at Black Angus?

 7   A.   No .

 8   Q.   Was that something that you thought you should be

 9        given the opportunity to do?

10   A.   Yes.

11   Q.   There's been testimony about butchering meat as

12        involving, you know, taking down a whole animal.

13        Was that something that was done at Black Angus

14        other than with respect to the deer?

15   MS. GRECO:        Objection.

16   BY MR. OPPENHEIMER:

17   Q.   Was butchering a whole animal something that was

18        done at Black Angus?

19   MS. GRECO:        Objection to form.                Go a h e a d .

20   BY MR. OPPENHEIMER:

21   Q.   Y o u k n o w w h a t I m e a n , y o u ' ve g o t a q u a r t e r o f a n

22        animal or half of an animal and it comes in like

23        that and they have to take it down to its




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 52 of 145


                                                                                 116



 1        constituent meat parts?

 2   A.   No .

 3   Q.   That wasn't done there.                They got meat in boxes,

 4        right?

 5   A.   Yes.

 6   Q.   Other than the deer that came in, right?

 7   A.   Yes.     Oh, I just remembered.                I worked with the

 8        deer.

 9   Q.   Oh, okay.       That was a job that you learned how to

10        do at Black Angus?

11   A.   Yes.     I took the hunters' information when they

12        brought the deer in and I dragged them into the

13        cooler and they wrapped the different deer

14        products that the butcher or meat cutter cut off

15        the deer.

16   Q.   The different venison products?

17   A.   Yes.

18   Q.   Who taught you how to do all that?

19   A.   Debbie Negrych.

20   Q.   When did she teach you how to do that?

21   A.   I do n o t r e c a l l .

22   Q.   Okay.     So g o i n g b a c k t o b u t c h e r i n g o f w h o l e

23        animals, that wasn't something that was done at




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 53 of 145


                                                                                         117



 1        Black Angus?

 2   A.   No .

 3   Q.   Okay.       I mean apart from the deer.                    I' m n o t

 4        talking about the deer.                    Okay.       Meat cutting was

 5        something that was done at Black Angus with

 6        respect to the boxed meat that came in, right?

 7   A.   Yes.

 8   Q.   You mentioned the kind of cutting that you did,

 9        you mentioned the butterflying of the chickens

10        and all that other stuff.                      Other than that did

11        you want an opportunity to do additional meat

12        cutting at Black Angus?

13   A.   Yes.

14   Q.   Okay.       Do y o u h a v e k n o w l e d g e o f s o m e d i f f e r e n t

15        terms that are used by butchers such as primal

16        cuts?

17   A.   Y e s , t h e r e 's d i f f e r e n t g r a d e s .

18   Q.   Do you know what a primal cut is?

19   A.   It's the prime, the top of the line.

20   Q.   Okay.       Do y o u k n o w w h a t s e c t i o n o f t h e a n i m a l a

21        tri tip roast is cut from?

22   A.   I don't recall.

23   Q.   Do you know what a chuck roll is?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 54 of 145


                                                                               118



 1   A.   I don't recall.

 2   Q.   Do you know the difference between a point and a

 3        flat?

 4   A.   Yes.

 5   Q.   What is the difference?

 6   A.   A point and flat of what?

 7   Q.   I'm asking you.

 8   MS. GRECO:       Objection to form.

 9   BY MR. OPPENHEIMER:

10   Q.   Have you ever heard the terms point or flat used

11        with respect to a particular cut of meat?

12   A.   No .

13   Q.   With respect to a brisket, do you know if there's

14        a point and a flat with respect to a brisket?

15   A.   Yes.

16   Q.   Okay.     What is the point and what's the flat on a

17        brisket?

18   A.   T h e f l a t i s w h e r e t h e g r a i n g o e s a l l i n on e

19        direction and the point is at the opposite end.

20   Q.   Okay.     What's the difference between a pork

21        shoulder and a pork butt?

22   A.   Different ends of the pig.

23   Q.   Okay.     That's what I would have said.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 55 of 145


                                                                          119



 1   MS. GRECO:       Objection to form.

 2   BY MR. OPPENHEIMER:

 3   Q.   In terms of processing the deer at Black Angus,

 4        did you ever skin a deer there?

 5   A.   No .

 6   Q.   Did you ever cut the limbs off a deer?

 7   A.   Yes.

 8   Q.   When did you do that?

 9   A.   When people wanted the hooves when they brought

10        them in.

11   Q.   Okay.     How many times did you do that?

12   A.   I can recall four times, because they wanted to

13        make coat racks.

14   Q.   Okay.     Did you ever hang a deer?

15   A.   No .

16   Q.   Did you ever load the bone barrels?

17   A.   No .

18   Q.   With respect to the meat grinder at Black Angus,

19        did you ever operate that as part of your job?

20   A.   No .

21   Q.   You mentioned a cuber that was next to Tommy

22        Howells' butchering area.            Was there any other

23        cuber at Black Angus?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 56 of 145


                                                                                       120



 1   A.   No .

 2   Q.   Was there a smoker at Black Angus?

 3   A.   Yup.

 4   Q.   Did you ever operate that as part of your job?

 5   A.   No .

 6   Q.   With respect to the -- the deer that we were

 7        talking about, skinning and cutting the limbs

 8        o f f , h a n g i n g a n d l o a d i n g t h e b o n e b a r r e l s , is

 9        that a job that you wanted an opportunity to do?

10   A.   Yes.

11   MS. GRECO:        Object to the form.

12   BY MR. OPPENHEIMER:

13   Q.   So you wanted an opportunity to do the deer

14        processing?

15   A.   Yes.

16   Q.   And did you want an opportunity to learn how to

17        use the meat grinder?

18   A.   Yes.

19   Q.   What was the meat grinder used for?

20   A.   To make ground beef for the counter or to grind

21        venison.

22   Q.   Okay.      Was it used to make sausage?

23   A.   To grind pork or beef to make sausage.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 57 of 145


                                                                                           121



 1   Q.   Okay.      Now, you mentioned using the cuber with

 2        Tommy a few times.                Was using the cuber a job

 3        that you wanted the opportunity to do more of

 4        there?

 5   A.   Yes.

 6   Q.   How about the smoker, was operating the smoker

 7        something that you weren't given the opportunity

 8        to d o t h a t y o u w a n t e d to d o ?

 9   A.   Yes.

10   Q.   Did you ever make sausage at Black Angus?

11   A.   What part of it?

12   Q.   Well, tell me what the sausage process entails.

13   A.   Grinding the product for the sausage, waking out

14        the spaces, putting it in the mixer, adding

15        w a t e r , g e t t i n g t h e s k i n s , l o a d i n g t h e s t u f f er ,

16        feeding it through the tubes.

17   Q.   Anything else?

18   A.   You have to -- so far down you have to like twist

19        them.

20   Q.   Twist the links?

21   A.   Yeah, then you have to cut the links apart, and

22        then wrap them for either the counter -- or wrap

23        them, either put some in the counter or wrap them




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 58 of 145


                                                                                  122



 1        for the freezer for packs.

 2   Q.   Okay.      So d i d y o u d o p a r t o f t h e s a u s a g e m a k i n g

 3        job?

 4   A.   I just dealt with the links.

 5   Q.   What did you do with respect to the links?

 6   A.   I cut the links apart and either placed them in

 7        the counter or wrapped them.

 8   Q.   Was that for a particular kind of sausage or for

 9        all of the sausage that they make?

10   A.   For various sausage that they make.

11   Q.   Like the summer sausage, smoked sausage?

12   A.   Yes.

13   Q.   A l l the d i f f e r e n t p o r k s a u s a g e ?

14   A.   Yes, and venison.

15   Q.   And venison.           Was making sausage something that

16        you weren't given the opportunity to do that you

17        wanted to do?

18   A.   Yes.

19   Q.   Did you ever make jerky as part of your job?

20   A.   What stage of it?

21   Q.   Tell me what the stages of jerky making are.

22   A.   You have to slice the muscle meat, then you let

23        it sit in a brine, then you screen it for the




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 59 of 145


                                                                          123



 1        smoker, then you smoke it, then you take it off

 2        of the scraper, put it in a bin and you weigh it

 3        in one-pound packages.

 4   Q.   Which part of that job did you do?

 5   A.   I sliced it.

 6   Q.   Sliced the muscle meat?

 7   A.   Yes.

 8   Q.   Okay.

 9   A.   I screened it.        I scraped it off and I bagged it

10        up .

11   Q.   Okay.     Did you want to learn how to do the other

12        aspects of making jerky that you didn't describe

13        but were part of that process?

14   A.   Yes.

15   Q.   And that's an opportunity that you were denied?

16   A.   Yes.

17   Q.   So were you ever taught how to salt hides?

18   A.   No .

19   Q.   Were you ever taught what's involved in the cure

20        for the jerky?

21   A.   No .

22   Q.   Or the temperature that the water needs to be for

23        mixing the brine containing the sodium nitrate?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 60 of 145


                                                                                       124



 1   A.   No .

 2   Q.   When -- I mean, you started your employment in

 3        May of 2005 and it continued through May of 2010,

 4        correct?

 5   A.   Yes.

 6   Q.   When during that period of time did you believe

 7        you were denied the opportunity to learn how to

 8        deliver meat to customers?

 9   A.   I d o n 't r e c a l l a t t h i s t i m e .

10   Q.   Is that something that you -- when did you become

11        aware that delivering meat to customers was one

12        of the jobs that someone at Black Angus would do?

13   A.   Shortly after I started there.

14   Q.   Okay.      Are you able to -- without getting down to

15        pinning down a date, are you able to say a year

16        that you think that that opportunity to learn how

17        to deliver meat to customers should have been

18        offered to you?

19   A.   In 2007.

20   Q.   Okay.      Is t h e r e s o m e t h i n g a b o u t 2 0 0 7 t h a t y o u ' r e

21        thinking about with respect to why you should

22        have been offered the opportunity to learn how to

23        deliver meat to customers in that year?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 61 of 145


                                                                                   125



 1   A.   Yes.

 2   Q.   What's that?

 3   A.   I had brought it up to Diane that I had a CDL

 4        l i c e n s e , it w a s c l e a n , a n d t h a t I w o u l d l i k e t o

 5        deliver.

 6   Q.   I'm going to ask you the same kind of questions

 7        with respect to all this stuff.                     So in t e r m s o f

 8        delivering fliers on company time to try and grow

 9        the business, when do you think that you should

10        have been given the opportunity to learn how to

11        do that or to actually do that?

12   A.   2006.

13   Q.   Why do you think 2006 was the right time frame

14        for giving you that opportunity?

15   A.   Because I got the basic knowledge of what goes on

16        during a day and I really started, you know,

17        l o v i n g a l l m y c u s t o m e r s a n d I j u s t w a n t e d i t to

18        grow.

19   Q.   How about meat cutting at Black Angus, when did

20        you think that you should have been given an

21        opportunity to learn more meat cutting at Black

22        Angus?

23   A.   2007.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 62 of 145


                                                                                    126



 1   Q.   Why do you refer to that year as the year that

 2        you should have been given that opportunity?

 3   A.   Because I displayed to Tommy Howells that I had

 4        been watching him and I learned how to like take

 5        the fat off of boneless pork chop, the loin and

 6        t h e s i l v e r s k i n off f i l e t m i g n o n , a n d I w a n t e d t o

 7        learn more.

 8   Q.   When did you think that you should have been

 9        given the opportunity to learn how to process

10        deer?

11   A.   2007.

12   Q.   Why 2007?        Why is 2007 the year that you think

13        you should have been given that opportunity?

14   A.   Because I was doing a lot already and I wanted to

15        further my educational part of Black Angus.                           I

16        wanted to be a part of everything.

17   Q.   Okay.      When do you think you should have been

18        given an opportunity to learn how to use the meat

19        grinder?

20   A.   2007.

21   Q.   Why is 2007 the year that you think you should

22        have been given that opportunity?

23   A.   That's when I talked to Tommy about the meat




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 63 of 145


                                                                                    127



 1        cutting.

 2   Q.   When do you think you should have been given the

 3        opportunity to learn the job of using the cuber?

 4   A.   I did use a cuber.

 5   Q.   When -- but you said you -- you said you used it

 6        only, you know, maybe five times or a few times,

 7        and obviously Tommy was using it on a regular

 8        basis.      Right?

 9   A.   And Debbie Negrych.

10   Q.   And Debbie Negrych.              So w h e n d i d y o u t h i n k y o u

11        should be given that opportunity to use the cuber

12        on a regular basis as part of your job at Black

13        Angus?

14   A.   I d o n 't r e c a l l a t t h i s t i m e .

15   Q.   Do you recall the year that you were using the

16        cuber or with Tommy?

17   A.   I think it was right around 2007 when we were

18        talking about the different meat products and the

19        different cuts.

20   Q.   So you learned how to use the cuber in 2007?

21   A.   Yes.

22   Q.   Do you think, then, at some time in 2007 or after

23        2007 would have been the right time for the




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 64 of 145


                                                                                    137



 1   Q.   Did you ever prepare any of the sanitation

 2        solutions?

 3   A.   Yes.

 4   Q.   Okay.      Is t h e r e a s p e c i f i c p H r a n g e f o r t h e

 5        sanitation solutions?

 6   A.   I was told how much to dump into a bucket.

 7   Q.   Okay.      How much in terms of quantity, volume?

 8   A.   How much liquid.

 9   Q.   And what else would be added to the bucket?

10   A.   Water.

11   Q.   A n d w e r e y o u t o l d t h e r a t i o o f c l e a n s e r to w a t e r ?

12   A.   Yes.

13   Q.   Okay.      Was cleaning any of the vans part of

14        anyone's job at Black Angus while you were

15        working there?

16   A.   Not that I recall.

17   Q.   Okay.      Was cleaning the exterior of the building

18        a part of anyone's job while you were at Black

19        Angus?

20   A.   I believe Jamie Lapress was.

21   Q.   Okay.      Did you ever do any of the exterior

22        cleaning of the building?

23   A.   I would pick up cigarette butts.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 65 of 145


                                                                                         138



 1   Q.   Is cleaning the exterior of the building a job

 2        that you wanted to be trained how to do?

 3   A.   Yes.

 4   Q.   When do you think you should have been offered

 5        t h e o p p o r t u n i t y to l e a r n w h a t t h e y w a n t e d d o n e

 6        with respect to cleaning the exterior of the

 7        building?

 8   A.   I could have done that in 2006.

 9   Q.   W o u l d t h a t - - c l e a n i n g t h e e x t e r i o r of t h e

10        building, would that have included snow

11        shoveling, as far as you're concerned, you wanted

12        to learn how to do that?

13   A.   I did do that.

14   Q.   Did you do any of the landscaping outside?

15   A.   No .

16   Q.   Did you take any garbage out?

17   A.   Yes.

18   Q.   Okay.      Were you ever given a key to the butcher

19        shop?

20   A.   No .

21   Q.   Did you ever ask for a key?

22   A.   No .

23   Q.   Do you think you should have been given a key?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 66 of 145


                                                                               139



 1   A.   If I worked nights, yes.

 2   Q.   Do you think you should have been working nights?

 3   A.   In t h e b e g i n n i n g I c o u l d h a v e .

 4   Q.   Okay.      Was there a point at which you couldn't be

 5        working nights?

 6   MS. GRECO:        Object to the form.

 7   THE WITNESS:         In 2 0 0 9 , N o v e m b e r .

 8   BY MR. OPPENHEIMER:

 9   Q.   What happened in November of 2009 that would have

10        prevented you from working nights?

11   A.   I had to get a part-time job because Black Angus

12        didn't offer health insurance.

13   Q.   Did you ever close out the cash register?

14   A.   No .

15   Q.   And is that because you didn't work nights?

16   A.   Yes.

17   Q.   Is that something that you think they should have

18        t a u g h t y o u h o w t o d o , to c l o s e o u t t h e c a s h

19        register?

20   A.   If I worked nights, yes.

21   Q.   When do you think they should have started

22        scheduling you to work nights?

23   MS. GRECO:        Objection to form.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 67 of 145


                                                                                      140



 1   THE WITNESS:         I don't know.

 2   BY MR. OPPENHEIMER:

 3   Q.   When do you think they should have taught you how

 4        to close out the cash register?

 5   A.   In 2005.

 6   Q.   Would that mean that you were available to work

 7        nights from 2005 until sometime in November of

 8        2009?

 9   A.   Yes.

10   Q.   With respect to this list of things that you were

11        not given the opportunity to learn, I want to ask

12        y o u if y o u e v e r a s k e d t h e o w n e r s , t h e o w n e r s

13        b e i n g l e t ' s - - I 'l l r e f e r t o i t a l l i n d i v i d u a l l y .

14        Did you ever ask Diane whether you could learn

15        how to deliver meat to customers?

16   A.   Yes.

17   Q.   When did you do that?

18   A.   Oh, 2007.

19   Q.   Did you ever ask Robert?

20   A.   No .

21   Q.   Did you ever ask Keegan if you could deliver meat

22        to customers?

23   A.   No .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 68 of 145


                                                                                   141



 1   MS. GRECO:       J u s t s o w e ' re c l e a r , y o u ' re j u s t g o i n g t o

 2        ask people as opposed to owners, right?                         Because

 3        he wasn't an owner.

 4   MR. OPPENHEIMER:          Right, that's why --

 5   MS. GRECO:       Just so I'm clear.              I won't interrupt

 6        you.

 7   MR. OPPENHEIMER:          That's why I went through Diane,

 8        Robert and Keegan.

 9   MS. GRECO:       So just people.

10   BY MR. OPPENHEIMER:

11   Q.   Right.     Did you ever ask anyone else other than

12        Diane, Robert and Keegan whether you could learn

13        how to deliver meat to customers?

14   A.   Yes.

15   Q.   Who?

16   A.   Diane.

17   Q.   I thought I mentioned Diane.                  Diane, Robert and

18        Keegan, anyone other than those three?

19   A.   No .

20   Q.   Okay.     D i d y o u e v e r a s k D i a n e , R o b e r t or K e e g a n

21        whether you could learn how to deliver fliers on

22        company time or whether you could actually do

23        that on company time?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 69 of 145


                                                                                 142



 1   A.   Yes.

 2   Q.   Who did you ask?

 3   A.   Diane.

 4   Q.   When?

 5   A.   I don't recall.

 6   Q.   Did you ask Robert?

 7   A.   No .

 8   Q.   Did you ask Keegan?

 9   A.   No .

10   Q.   Did you ask anyone else?

11   A.   No .

12   Q.   Okay.     D i d y o u a s k D i a n e , R o b e r t , or K e e g a n

13        whether you could have the opportunity to learn

14        meat cutting at Black Angus?

15   A.   No .

16   Q.   Did you ask anyone else?

17   A.   No .

18   Q.   Did you ever ask Diane, Robert --

19   MS. GRECO:       Object to form.

20   BY MR. OPPENHEIMER:

21   Q.   Did you ever ask Diane, Robert or Keegan to give

22        you the opportunity to learn how to process deer?

23   A.   What part of it?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 70 of 145


                                                                                143



 1   Q.   Well, you indicated that you thought they should

 2        have given you the opportunity to learn how to

 3        process deer sometime in 2007.                   Do you recall

 4        saying that to me?

 5   A.   Yes.

 6   Q.   Okay.     So w h a t I 'm w o n d e r i n g i s , di d y o u e v e r a s k

 7        Diane, Robert or Keegan for the opportunity to

 8        l e a r n h o w to p r o c e s s the d e e r ?

 9   A.   Yes.

10   Q.   Who did you ask?

11   A.   Diane.

12   Q.   What year?

13   A.   I don't recall.

14   Q.   Did you ever ask Diane, Robert or Keegan for an

15        opportunity to learn how to use the meat grinder?

16   A.   No .

17   Q.   Did you ever ask Diane, Robert or Keegan -- did

18        you ever ask anyone else for an opportunity how

19        to use the meat grinder?

20   A.   Thomas.

21   Q.   Okay.     Anyone else other than Thomas?

22   A.   No .

23   Q.   Do you recall what Thomas said to you when you




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 71 of 145


                                                                          144



 1        asked him for an opportunity to learn how to use

 2        the meat grinder?

 3   A.   I d o n 't r e c a l l a t t h i s t i m e .

 4   Q.   Okay.      Did you ever ask Diane, Robert or Keegan

 5        for an opportunity to learn how to use the cuber?

 6   A.   No .

 7   Q.   Anyone else that you asked for an opportunity to

 8        learn how to use the cuber?

 9   A.   Thomas.

10   Q.   Is that what you told us about earlier?

11   A.   Yes.

12   Q.   Okay.      The same thing, when you mentioned Thomas

13        about the meat grinder, you talked about that a

14        little earlier, right?

15   A.   Um-hum.

16   Q.   Okay.      Did you ever ask Diane, Robert or Keegan

17        for an opportunity to learn how to use the

18        smoker?

19   A.   No .

20   Q.   And that would include learning how to clean it

21        as well, never asked them?

22   A.   No .

23   Q.   Did you ever ask Diane, Robert or Keegan for an




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 72 of 145


                                                                          145



 1        opportunity to learn how to make sausage, the

 2        entire process?

 3   A.   No .

 4   Q.   Did you ever ask Diane, Robert or Keegan for an

 5        opportunity to learn how to make jerky, the

 6        entire process?

 7   A.   No .

 8   Q.   Did you ever ask Diane, Robert or Keegan for an

 9        opportunity to learn how to assemble and

10        disassemble the grinder?

11   A.   No .

12   Q.   Did you ever ask anyone else about that?

13   A.   Tommy.

14   Q.   Did you ever ask Diane, Robert or Keegan for an

15        opportunity to learn how to assemble and

16        disassemble the stuffer?

17   A.   No .

18   Q.   Did you ever ask Diane, Robert or Keegan for an

19        opportunity to learn how to assemble or

20        disassemble the cuber?

21   A.   No .

22   Q.   Did you ever ask Diane, Robert or Keegan for

23        opportunities to learn how to clean the exterior




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 73 of 145


                                                                                       167



 1   Q.   Why do you believe that gender has something to

 2        do with the reason you were not given an

 3        o p p o r t u n i t y to d e l i v e r m e a t to c u s t o m e r s ?

 4   A.   Because no females were ever trained or asked,

 5        even when I had brought it to Diane's attention.

 6   Q.   Any other reasons that you believe what you

 7        believe concerning that opportunity?

 8   A.   I believe the guys got trained and treated better

 9        than the women there.

10   Q.   Your testimony is that you regularly observed

11        that male employees received more favorable

12        treatment than you with respect to training

13        opportunities?

14   MS. GRECO:        Objection to form.

15   THE WITNESS:          Yes.

16   BY MR. OPPENHEIMER:

17   Q.   Is that your testimony?

18   A.   Yes.

19   Q.   Do you believe that one of the reasons that you

20        were not given an opportunity with respect to the

21        d e l i v e r y of f l i e r s on c o m p a n y t i m e h a d s o m e t h i n g

22        to d o w i t h g e n d e r ?

23   A.   Y e s , I do .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 74 of 145


                                                                                  184



 1        treatment at Black Angus Meats?

 2   A.   No .

 3   Q.   Okay.      What was the treatment at Black Angus

 4        Meats for which you received counseling from the

 5        Dale Association?

 6   A.   Being yelled at in front of customers.

 7   Q.   For what?

 8   A.   Not wrapping something correctly.

 9   Q.   Okay.      What else?

10   A.   My breaks.         I was the one targeted all the time.

11   Q.   Okay.

12   A.   T h e g u y s w e r e n 't .

13   Q.   Okay.      You think that you were targeted for

14        breaks and the guys weren't had something to do

15        with your gender?

16   A.   Yes.

17   Q.   Why do you think that?

18   A.   Because they got to go out whenever they wanted.

19        E v e n w h e n I w e n t o u t w i t h t h e m I go t c a l l e d b a c k

20        i n t o g o o n t h e c o u n t e r a n d t h e y d i d n ' t.

21   Q.   Okay.      What else were you receiving counseling

22        for regarding the treatment at Black Angus Meats?

23   MS. GRECO:        Objection to form.            You can answer.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 75 of 145


                                                                                         185



 1   THE WITNESS:          How I was ignored by owners.

 2   BY MR. OPPENHEIMER:

 3   Q.   I'm going to try and go at this another way.

 4        Okay?      I t h i n k i t j u s t s e e m s t o m e l i k e y o u 'r e

 5        s t r u g g l i n g , a n d m a y b e my q u e s t i o n s a r e n o t c l e a r

 6        and that is very possible.                     T h e r e a s o n I 'm

 7        raising this is what I'm trying to figure out is

 8        when you think all of this discrimination started

 9        at Black Angus Meats.                  That's the big topic that

10        I want to address.                When do you think it started?

11        And the reason I read this sentence is that it

12        says during the last four years I worked I

13        received counseling because of my treatment at

14        Black Angus Meats.                You told me that the

15        t r e a t m e n t t h a t y o u ' re r e f e r r i n g t o h e r e s t a r t e d

16        sometime in 2006, right?

17   A.   The end.

18   MS. GRECO:         Objection to form.

19   BY MR. OPPENHEIMER:

20   Q.   T h e end o f 2 0 0 6 , r i g h t ?

21   A.   Yes.

22   Q.   Okay.      Is it t h e t r e a t m e n t t h a t y o u ' re r e f e r r i n g

23        to that started sometime in 2006, did that have




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 76 of 145


                                                                                     189



 1   Q.   Okay.      On t h e t o p o f t h e p a g e i t i n d i c a t e s i t w a s

 2        r e c e i v e d b y t h e E E O C o n J a n u a r y 3 rd of 2 0 1 1 .

 3        Does that help you refresh your recollection?

 4   A.   It must have been.

 5   Q.   Okay.      So y o u t h i n k y o u s i g n e d i t o n D e c e m b e r 1 6

 6        of 2010 and that the EEOC time stamped it in on

 7        J a n u a r y 3 rd of 2 0 1 1 , t h a t ' s w h a t t h a t a p p e a r s t o

 8        show us, right?

 9   A.   Yes.

10   Q.   Okay.      Under earliest there's a block, it says

11        date discrimination took place.                      It ' s d o w n h e r e .

12        Do you see it?

13   A.   Yes.

14   Q.   It says the earliest, and then it's got a date of

15        5/16/2004.         Do y o u s e e t h a t ?

16   A.   Yes.

17   Q.   N o w , is t h a t a t y p o ?     Would that be --

18   A.   Yes.

19   Q.   2005?

20   A.   Yes.

21   Q.   Okay.      Because you didn't start your employment

22        in 2004, you started it in May of 2005, right?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 77 of 145


                                                                                     195



 1        y o u ' re c l a i m i n g i n t h i s c a s e t h a t y o u c l a i m h a d

 2        something to do with gender or race.

 3   A.   Yes.

 4   Q.   When?

 5   A.   When I started performing more duties at work.

 6   Q.   Okay.      Was that sometime in 2005?

 7   A.   When I started in 2006, the beginning.

 8   Q.   Okay.      The beginning of 2006?

 9   A.   Yes.

10   Q.   Okay.      So y o u t h i n k s o m e t i m e i n t h e b e g i n n i n g o f

11        2006 the discrimination started?

12   A.   Yeah.

13   MS. GRECO:        Objection to form.

14   BY MR. OPPENHEIMER:

15   Q.   I'm just trying to figure out what you're saying.

16        Prior to reading this --

17   A.   As my duties I learned more there, I wanted to

18        learn more so that I could get better pay raises

19        like the guys did.              That's what their -- they

20        were doing so I thought I could do that too to

21        better myself because I was helping the company

22        better.

23   MS. GRECO:        H e 's a s k i n g a b o u t a l l y o u r




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 78 of 145


                                                                                       198



 1        for purposes of whether he was being paid more

 2        for doing similar work?

 3   A.   We were doing the same work.

 4   Q.   I' m a s k i n g y o u i f y o u c o m p a r e y o u r s e l f t o S e a n

 5        Round.

 6   A.   Yes.

 7   Q.   Okay.      Do y o u c o m p a r e y o u r s e l f t o J a m i e L a p r e s s ?

 8   A.   Yes.

 9   Q.   For your pay claims?

10   A.   I could be.

11   Q.   Okay.      You could be or you are comparing yourself

12        to Jamie Lapress for your pay claims?

13   A.   Yes.

14   Q.   A r e you c o m p a r i n g y o u r s e l f t o M a r k L e i b l e f o r

15        your pay claims?

16   A.   Yes.

17   Q.   Okay.      The paragraph after Sean Round refers to

18        Patrick Howells in October to March each year

19        during the time I was employed.                       So a g a i n , t h a t

20        is what I was focused on, trying to figure out if

21        your pay claims began when your employment began.

22        Right?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 79 of 145


                                                                                     217



 1        y o u w e r e w o r k i n g i n t h e p a c k r o o m , i s it

 2        something that you regularly observed?

 3   A.   Yes.

 4   Q.   P a r a g r a p h - - r e a d p a r a g r a p h t w e n t y - f i v e to

 5        yourself, just like we did with paragraph

 6        twenty-four.

 7   A.   Okay.

 8   Q.   All right.          When did you first observe the facts

 9        on which the -- which are addressed in paragraph

10        twenty-five?

11   A.   Towards the end of 2007.

12   Q.   And after you observed those facts, was that

13        something that you regularly observed for the

14        rest of your employment?

15   A.   I don't understand the question.

16   Q.   Okay.       You became aware that your time was being

17        closely scrutinized whereas another male's was

18        not, and you say that happened toward the end of

19        2007, right?

20   A.   Yes.

21   Q.   What I'm asking you is, how long did that

22        continue, that your time was scrutinized and the

23        males' were not?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 80 of 145


                                                                                    218



 1   A.   Until the end of my employment.

 2   Q.   Okay.      Look at paragraph twenty-six.

 3   A.   Okay.

 4   Q.   When did you first observe the situation which is

 5        described in paragraph twenty-six?

 6   A.   Which situation?

 7   Q.   O h , t h e f a c t t h a t h e w a s t w e n t y m i n u t e s -- J a m i e

 8        was twenty minutes or an hour and a half late and

 9        wasn't reprimanded?

10   A.   T h e end o f 2 0 0 7 .

11   Q.   When did you first observe the situation

12        involving him going behind the dumpster and

13        smoking marijuana?

14   A.   I can't recall.

15   Q.   Are you able to say what year it was?

16   A.   No .

17   Q.   The next sentence, you say management was aware

18        of this.       Are you referring to the -- that Jamie

19        was behind the dumpster smoking marijuana?

20   A.   Yes.

21   Q.   Who in management was aware of it?

22   A.   Keegan Roberts.

23   Q.   Okay.      And you say someone was joking with Mr.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 81 of 145


                                                                                    219



 1        Lapress and making these comments that quoted,

 2        w h o was i t t h a t you s a y w a s j o k i n g w i t h Mr .

 3        Lapress and making the comments?

 4   MS. GRECO:        Objection.

 5   THE WITNESS:         Keegan Roberts and Thomas Howells.

 6   MS. GRECO:        Okay.

 7   BY MR. OPPENHEIMER:

 8   Q.   Okay.      Two different people were making those

 9        comments?

10   A.   Yes.

11   Q.   Who said oh, are you stoned today?

12   A.   Thomas Howells.

13   Q.   And who said did you have your daily appointment

14        with the dumpster?

15   A.   I believe both Keegan and Tommy said it.

16   Q.   Okay.      Now, you indicate no action was taken

17        against Jamie.            Is t h a t i n r e f e r e n c e t o h i m b e i n g

18        late but that no action was taken against him?

19   MS. GRECO:        Objection to form.              You can answer.

20   BY MR. OPPENHEIMER:

21   Q.   You refer to several things in the paragraph.                              I

22        w a n t t o m a k e s u r e I u n d e r s t a n d w h a t y o u ' re

23        referring to or what your counsel referred to, if




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 82 of 145


                                                                                     220



 1        y o u ' re a b l e t o s a y w h e n y o u r c o u n s e l w r o t e t h a t

 2        no action was taken against him.                       So I ' m a s k i n g

 3        first, did the fact that no action was taken

 4        against him relate to the fact that he was late

 5        and no action was taken against him?

 6   A.   Yes.

 7   Q.   Did it also relate to the fact that he would

 8        l e a v e w o r k d u r i n g t h e d a y a n d g o b e h i n d the

 9        dumpster, smoke marijuana and no action was taken

10        against him?

11   A.   Yes.

12   Q.   And were -- was that something, the fact that no

13        action was taken against him for engaging in

14        those activities, something that was different

15        than the terms and conditions of your employment?

16   MS. GRECO:        Objection to form.

17   THE WITNESS:         I don't understand.

18   BY MR. OPPENHEIMER:

19   Q.   Were you treated differently than Jamie with

20        r e s p e c t t o w h e n y o u w e r e l a t e , if y o u e v e r w e r e

21        late?

22   A.   I was not late.

23   Q.   Okay.      So t h e r e w a s n ' t e v e r a s i t u a t i o n w h e r e y o u




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 83 of 145


                                                                                    221



 1        can say that you were reprimanded for being late

 2        whereas Jamie was not reprimanded for being late?

 3   A.   Can you repeat the question?

 4   Q.   I'm trying to figure out if your claim in the

 5        case is that you were reprimanded for doing

 6        something and Jamie wasn't reprimanded for doing

 7        that thing or something worse.                     So if you were

 8        never late you were never reprimanded, right?

 9   A.   Correct.

10   Q.   A n d y o u ' r e s a y i n g J a m i e w a s l a t e a n d h e wa s n o t

11        reprimanded.          I' m t r y i n g t o f i g u r e o u t i f y o u ' r e

12        saying that you were treated differently than him

13        because he wasn't reprimanded for being late.

14   A.   Well, I can't compare it because I was never

15        late.

16   Q.   Okay.

17   MS. GRECO:       Objection to form.

18   BY MR. OPPENHEIMER:

19   Q.   Okay.      So is t h e r e s o m e t h i n g a b o u t y o u r t e r m s a n d

20        conditions of employment that you think is

21        different than Jamie's because of the fact that

22        he would leave and go behind the dumpster and

23        smoke marijuana?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 84 of 145


                                                                                      222



 1   A.   Y o u don 't do t h a t i n the w o r k p l a c e .

 2   Q.   Okay.      Are you saying that he got -- like he just

 3        w o u l d t a k e a b r e a k d u r i n g t h e m i d d l e o f the d a y ,

 4        that didn't count against him and you couldn't do

 5        that?

 6   A.   Yes.

 7   Q.   All right.         And that occurred in around the end

 8        of 2007 is when it started?

 9   A.   Yes.

10   Q.   And that continued throughout the period of your

11        employment through the end of your employment?

12   A.   Yes.

13   MS. GRECO:        Objection to form to those questions.

14   BY MR. OPPENHEIMER:

15   Q.   In paragraph twenty-five, just going back one

16        page, when you say -- when your counsel said your

17        t i m e w a s c l o s e l y s c r u t i n i z e d , d o yo u s e e t h a t i n

18        the first line of paragraph twenty-five?

19   A.   Yes.

20   MS. GRECO:        Objection to form.

21   BY MR. OPPENHEIMER:

22   Q.   Is that language you would use, that your time

23        was closely scrutinized to describe.                         What




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 85 of 145


                                                                                   223



 1        happened to you?

 2   MS. GRECO:        Objection to form.

 3   THE WITNESS:         It c o u l d b e .

 4   BY MR. OPPENHEIMER:

 5   Q.   Tell me what happened that you think means that

 6        your time was closely scrutinized what happened

 7        t h a t y o u ' re r e f e r r i n g t o a s b e i n g a c l o s e

 8        scrutiny of your time?

 9   A.   They kept tabs on all my breaks so I felt

10        compelled to mark my timecards with every time I

11        walked out the door to every time I walked in.

12   Q.   Okay.      A n d t h a t b e g a n in I t h i n k y o u s a i d

13        sometime in 2007.

14   A.   Yes, the end.

15   Q.   Okay.      And this portion of paragraph twenty-nine

16        where you're indicating that Keegan --

17   MS. GRECO:        Wait.         Wait.     We 'r e n o t - -

18   BY MR. OPPENHEIMER:

19   Q.   Twenty-five where Keegan would come out and he

20        would look at his arm as if he were looking at

21        his watch, did that also happen in 2007?

22   A.   I d o n 't r e c a l l .    It h a p p e n e d , b u t I' m n o t s u r e o f

23        the time frame.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 86 of 145


                                                                                    224



 1   Q.   Okay.      Is t h i s s o m e t h i n g t h a t y o u r e g u l a r l y

 2        observed after you first became aware of it in

 3        2007, that your time was closely scrutinized?

 4   A.   Yes, when I began to work in the pack room.

 5   Q.   Okay.      Is t h e - - i s i t a l s o t r u e f o r p a r a g r a p h

 6        twenty-six that once you became aware of Jamie

 7        being treated more favorably, that is something

 8        you regularly observed through the end of your

 9        employment?

10   A.   Yes.

11   Q.   When did you first become aware of the situation

12        involving Sean Round that is described in

13        paragraph twenty-seven?

14   A.   When I started working in the pack room.

15   Q.   2007?

16   A.   Yes.

17   MS. GRECO:        Did you read the whole thing?                      He's going

18        to ask you questions about it.

19   THE WITNESS:         I did.

20   BY MR. OPPENHEIMER:

21   Q.   Okay.      So it w a s - - S e a n R o u n d w a s t r e a t e d

22        differently in terms of getting Saturdays off,

23        t h a t ' s p a r t o f w h a t y o u ' re a l l e g i n g - - y o u r




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 87 of 145


                                                                                  225



 1        counsel alleged in paragraph twenty-seven?

 2   A.   Yes.

 3   Q.   And that is something you became aware of in

 4        2007?

 5   A.   Yes.

 6   Q.   And that continued for the balance of the period

 7        of time that Sean was employed there while you

 8        were employed?

 9   A.   Yes.

10   Q.   Okay.     Then you mentioned that he would come in

11        anywhere from a half hour to an hour and a half

12        late and would mark his timecard as if he arrived

13        at the scheduled time.              When did you become aware

14        of that?      I' m a s k i n g w h e n y o u b e c a m e a w a r e o f t h e

15        timecard business that you have in paragraph

16        twenty-seven.

17   MS. GRECO:       I was just directing her to where it is

18        so she knows where to read.

19   THE WITNESS:       I don't recall when Tommy brought it to

20        my attention.

21   BY MR. OPPENHEIMER:

22   Q.   Is the basis for your knowledge about the

23        timecard business involving Sean Round, that is




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 88 of 145


                                                                                226



 1        referenced in this paragraph from Tommy Howells?

 2   A.   Yes.

 3   Q.   Did you ever observe Sean Round do something with

 4        his timecard that indicated that he filled it out

 5        in a different time than he actually arrived?

 6   A.   After Tommy said something to him he started --

 7   Q.   I'm sorry.       After Tommy said something to him he

 8        started --

 9   A.   Carrying his timecard in his pocket.

10   Q.   Okay.     And and do you have some belief as to why

11        he started carrying it in his pocket?

12   A.   Yeah, because Tommy caught him marking his time

13        wrong.

14   Q.   Do you know whether that continued after Tommy

15        caught him?

16   MS. GRECO:       Objection to form.

17   THE WITNESS:       I don't know.

18   BY MR. OPPENHEIMER:

19   Q.   You mentioned -- your counsel mentioned something

20        in paragraph twenty-seven about Sean Round's

21        girlfriend coming to the store and him being able

22        to leave with management being aware of it, but

23        not taking any action against him.                   Do y o u s e e




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 89 of 145


                                                                                   227



 1        that?

 2   A.   Yes.

 3   Q.   All right.       So y o u b e c a m e a w a r e o f t h a t s o m e t i m e

 4        in the summer of 2009?

 5   A.   Yes.

 6   Q.   Okay.     Had it happened prior to the summer of

 7        2009?

 8   A.   Not aware of it.

 9   Q.   Look at paragraph twenty-eight.

10   A.   Okay.

11   Q.   Okay.     When did you become aware of the

12        circumstances addressed in paragraph twenty-eight

13        with respect to Mark Leible being late?

14   A.   When he was my partner in the pack room.

15   Q.   And that was in 2007, right?

16   A.   I can't recall.

17   Q.   You indicate that he was also allowed to take

18        smoke breaks throughout the day.                    When did you

19        become aware of that?

20   A.   When him and Matt Marshall would sneak out the

21        back door by the garage door.

22   Q.   Are you able to put a date on that?

23   A.   No .




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 90 of 145


                                                                                      228



 1   Q.   You address that subject matter in paragraph

 2        twenty-nine where Matt Marshall was taking

 3        smoking breaks throughout the day?

 4   A.   Yes.

 5   Q.   All right.       Is i t y o u r c l a i m t h a t y o u w e r e n o t

 6        allowed to take smoking breaks throughout the day

 7        on the same basis that employees like Mark Leible

 8        and Matt Marshall were permitted to do so?

 9   A.   Yes.

10   Q.   And is it your contention that is because of your

11        gender?

12   A.   Yes.

13   Q.   And why do you believe it's because of your

14        gender?

15   A.   Because the guys got to do whatever they wanted.

16   Q.   All right.       Go t o p a r a g r a p h t h i r t y - o n e , p l e a s e .

17   MS. GRECO:       Thirty-one?

18   MR. OPPENHEIMER:         Yes.

19   MS. GRECO:       Okay.

20   THE WITNESS:       Okay.

21   BY MR. OPPENHEIMER:

22   Q.   When did you first become aware of the situation

23        which is described in paragraph thirty-one?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 91 of 145


                                                                          229



 1   A.   In e a r l y p a r t s o f 2 0 0 7 .

 2   Q.   Once you observed that male employees were given

 3        a preference for taking off of Saturdays in 2007,

 4        did you regularly observe that to continue

 5        throughout the balance of your employment?

 6   A.   Yes.

 7   Q.   Do you know if other females other than yourself

 8        were denied requests to take off on Saturday?

 9   A.   Yes.

10   Q.   Who was that?

11   A.   Debbie Negrych.

12   Q.   This paragraph of the Complaint refers to one

13        situation in April of 2010 when you requested to

14        take a Saturday off four weeks in advance and

15        that was denied.            Were there other situations

16        where you requested to be scheduled off on a

17        Saturday and those requests were denied?

18   A.   Yes.

19   Q.   Are you able to tell us when those requests were

20        made, what years?

21   A.   I d o n 't r e c a l l a t t h i s t i m e .

22   Q.   Was it -- did it begin sometime in, let's say,

23        2005, '6, '7, able to pin it down in a year?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 92 of 145


                                                                          230



 1   A.   No .

 2   Q.   Paragraph thirty-two, could you read that to

 3        yourself, please.

 4   A.   Okay.

 5   Q.   When did the situation that's referred to in

 6        paragraph thirty-two first come to your

 7        attention?

 8   A.   When I began working in the pack room.

 9   Q.   Again, that's 2007?

10   MS. GRECO:       He asked the question.

11   THE WITNESS:       Yes.

12   BY MR. OPPENHEIMER:

13   Q.   Is it your contention that the reason Robert

14        Seibert and Keegan Roberts greeted the male

15        employees but would walk away from you and refuse

16        to acknowledge you had something to do with your

17        gender?

18   A.   Yes.

19   Q.   Okay.     Why do you believe that?

20   A.   Because I was the only female back there.

21   Q.   Once you observed that occurring in 2007, did

22        that regularly continue for the balance of your

23        employment?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 93 of 145


                                                                          231



 1   A.   Yes.

 2   Q.   Paragraph thirty-three, please read that to

 3        yourself.

 4   A.   Okay.

 5   Q.   Which employee -- which male employee said,

 6        quote, she's got a nice ass?

 7   A.   Sean Round.

 8   Q.   When did he say that?

 9   A.   W h i l e i n the p a c k r o o m .

10   Q.   When did he first say it?

11   A.   I can't recall.

12   Q.   How many times did he say it?

13   A.   Several.

14   Q.   How many is several to you?

15   A.   I can't recall.

16   Q.   When is the first time he said it?

17   A.   I can't recall.

18   Q.   When is the last time he said it?

19   A.   Shortly before I left.

20   Q.   Sometime in 2010?

21   A.   Yes.

22   Q.   Do you know to whom he was referring when he said

23        she's got a nice ass?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 94 of 145


                                                                            232



 1   A.   Raelean Rush.

 2   Q.   Did you ever tell Raelean Rush that he said that?

 3   A.   He said it to her face.

 4   Q.   Was she in the pack room when he said that?

 5   A.   Yes.

 6   Q.   Was the statement she's got a nice ass made by

 7        Sean Round on those several occasions always in

 8        the pack room?

 9   A.   Yes.

10   Q.   Did Raelean Rush ever say something to you about

11        her reaction to his statement that she's got a

12        nice ass?

13   A.   I witnessed it.        She didn't have to say it.

14   Q.   What did you witness?

15   A.   Her yelling at him.

16   Q.   What did she say?

17   A.   I don't recall word for word.

18   Q.   Well, in substance?

19   MS. GRECO:       Object to form.        Generally he's asking

20        you.     Do you remember?

21   BY MR. OPPENHEIMER:

22   Q.   Yes, generally.        D i d she t e l l h i m to b u g o f f ,

23        shut up?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 95 of 145


                                                                          233



 1   A.   Something like that, yeah.

 2   Q.   She indicated in no uncertain terms she didn't

 3        l i k e h e a r i n g t h e w o r d s , is t h a t f a i r ?

 4   MS. GRECO:        Object to form.

 5   THE WITNESS:         Yes.

 6   BY MR. OPPENHEIMER:

 7   Q.   Okay.      Did he say that only when Raelean was in

 8        the pack room?

 9   A.   No .

10   Q.   He would say it to you when Raelean was not

11        there?

12   A.   Not to me.

13   Q.   Who would he say it to?

14   A.   Keegan.

15   Q.   Okay.      And would he say it to Keegan when Raelean

16        was not there?

17   A.   Yes.

18   Q.   Okay.      And on how many times did that -- or was

19        that part of the several that you referred to

20        earlier that the total number of times you heard

21        Sean Round say she's got a nice ass was several?

22   MS. GRECO:        Objection to form.

23   THE WITNESS:         Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 96 of 145


                                                                                 234



 1   BY MR. OPPENHEIMER:

 2   Q.   Okay.     Who said your headlights are on?

 3   A.   Sean Round.

 4   Q.   And when did he say that?

 5   A.   About a customer that was coming in.

 6   Q.   When?

 7   A.   While I was employed at Black Angus.

 8   Q.   What year?

 9   A.   I don't recall.

10   Q.   How many times did he say that?

11   A.   I heard that once.

12   Q.   Who said oh, look at that cleavage?

13   A.   Sean Round.

14   Q.   When did he say it?

15   A.   While I was employed at Black Angus.

16   Q.   What year?

17   A.   I don't recall.

18   Q.   To whom did he say it?

19   A.   To Keegan, Jamie Lapress and Turtle, which is

20        William Fries.

21   Q.   Where was Sean Round standing when he said it?

22   A.   H e w a l k e d i n f r o m p u t t i n g a p a c k on t h e c a r t i n

23        the room outside the pack room, back to the pack




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 97 of 145


                                                                          235



 1        room on the other side opposite from me.

 2   Q.   How many times did you hear Sean Round say oh,

 3        look at that cleavage?

 4   A.   One time that I can recall.

 5   Q.   Okay.     Who said does the carpet match the drapes?

 6   A.   Thomas Howells.

 7   Q.   When did he say that?

 8   A.   While I was employed at Black Angus.

 9   Q.   What year?

10   A.   I don't recall.

11   Q.   How many times did he say it?

12   A.   Two that I know of.

13   Q.   To whom did he say it?

14   A.   Debbie Negrych and myself.

15   Q.   Did you say anything in response?

16   A.   Yeah, what does that mean.

17   Q.   What did he say?

18   A.   He explained it to me.

19   Q.   Did Debbie Negrych say anything in response to

20        what he said?

21   A.   She laughed.

22   Q.   After he explained it to you, did you say

23        anything to him?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 98 of 145


                                                                          236



 1   A.   I don't recall.

 2   Q.   What is the -- strike that.                  During your -- the

 3        period of your employment at Black Angus, did you

 4        hear other male employees make comments of a

 5        sexual nature other than those that are listed or

 6        quoted in paragraph thirty-three?

 7   A.   Can you repeat the question?

 8   Q.   Yes.     During the period of your employment at

 9        Black Angus, did you hear male employees make

10        comments of a sexual nature other than the ones

11        that are quoted in paragraph thirty-three?

12   A.   Not that I can recall.

13   Q.   Did you ever make comments of a sexual nature

14        while you were employed?

15   MS. GRECO:       O b j e c t i o n t o the f o r m .

16   THE WITNESS:        What?

17   BY MR. OPPENHEIMER:

18   Q.   Did you ever make comments of a sexual nature

19        while you were employed at Black Angus?

20   A.   No, I did not.

21   Q.   Did you ever say in describing your husband that

22        he 's a t w o p u m p c h u m p ?

23   A.   No, I did not.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 99 of 145


                                                                                   239



 1   Q.   W h y d i d n ' t y o u m a k e a c o m p l a i n t t o o , o r di d y o u

 2        make a complaint to anyone at any time about the

 3        male employees making comments of a sexual nature

 4        to female employees?

 5   A.   K e e g a n w a s i n t h e p a c k r o o m and h e w a s t h e

 6        manager at the time.

 7   Q.   My q u e s t i o n w a s , d i d you m a k e a c o m p l a i n t t o

 8        anyone at any time about male employees making

 9        comments of a sexual nature to female employees?

10   MS. GRECO:       Asked and answered.               Tell him again.

11   THE WITNESS:         Keegan was in the pack room at the

12        time.

13   BY MR. OPPENHEIMER:

14   Q.   Okay.      So w h y d i d t h e f a c t t h a t K e e g a n w a s i n t h e

15        pack room at the time affect your decision not to

16        go to Diane Seibert and make a complaint?

17   A.   He was the manager.

18   Q.   And because he was in the room you decided not to

19        go t o o n e of t h e o t h e r o w n e r s ?

20   A.   Yes.

21   Q.   Okay.      Why didn't you go to Robert Seibert and

22        say to Robert, you know, these comments are being

23        made of a sexual nature in the pack room, Keegan




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 100 of 145


                                                                                       240



  1        is i n t h e r e a n d I w a n t s o m e o n e in o w n e r s h i p t o

  2        stop it?

  3   MS. GRECO:        Objection to form.               You can answer.

  4   THE WITNESS:         I don't recall.

  5   BY MR. OPPENHEIMER:

  6   Q.   I mean, you thought about it, but you don't have

  7        a m e m o r y as to w h y y o u d i d n ' t d o it ?

  8   MS. GRECO:        Objection to form.

  9   THE WITNESS:         I don't recall.

 10   BY MR. OPPENHEIMER:

 11   Q.   I h e a r d - - w h e n y o u s a i d I d o n ' t r e c a l l , I' m

 12        t r y i n g t o f i g u r e o u t w h e t h e r w h e n y o u ' re s a y i n g I

 13        don't recall it means that you thought about it.

 14   MS. GRECO:        Then ask a question.                Objection to form.

 15   THE WITNESS:         I answered your question.

 16   MR. OPPENHEIMER:            You made an affirmative decision

 17        not -- counsel?

 18   MS. GRECO:        I understand, but you keep restating.

 19        Just ask the question as a question.

 20   BY MR. OPPENHEIMER:

 21   Q.   Y o u m a d e a n a f f i r m a t i v e d e c i s i o n n o t t o go to t w o

 22        of t h e t h r e e o w n e r s t o m a k e a c o m p l a i n t a b o u t

 23        sexual comments that were being made to female




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 101 of 145


                                                                                          241



  1        employees because Keegan was in the pack room for

  2        one of the comments?

  3   MS. GRECO:        Objection to form.

  4   BY MR. OPPENHEIMER:

  5   Q.   Is that your testimony?

  6   MS. GRECO:        Objection to form.

  7   THE WITNESS:         Yes.

  8   BY MR. OPPENHEIMER:

  9   Q.   Keegan wasn't there for the comment she's got a

 10        nice ass, right?

 11   A.   Yes.

 12   Q.   He wasn't there, correct?

 13   MS. GRECO:        Objection to form.

 14   THE WITNESS:         I already answered that question.

 15   MS. GRECO:        No, was he there.

 16   BY MR. OPPENHEIMER:

 17   Q.   Was he there?

 18   MS. GRECO:        Ask it that way.              Can you answer it?

 19   THE WITNESS:         Yes.

 20   BY MR. OPPENHEIMER:

 21   Q.   Y o u ' re s a y i n g K e e g a n w a s t h e r e w h e n S e a n R o u n d

 22        made the comment she's got a nice ass?

 23   A.   Yes, when Raelean wasn't in the pack room.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 102 of 145


                                                                                     242



  1   Q.   And --

  2   MS. GRECO:        She said that.

  3   BY MR. OPPENHEIMER:

  4   Q.   And Sean was -- and Keegan was there when someone

  5        said your headlights are on?

  6   MS. GRECO:        Objection to form, but you can answer.

  7   THE WITNESS:         I don't recall.

  8   BY MR. OPPENHEIMER:

  9   Q.   Was Keegan there when someone said oh, look at

 10        that cleavage?

 11   A.   Yes.

 12   Q.   Okay.      And was Keegan there when Howells said

 13        does the carpet match the drapes?

 14   A.   No .

 15   Q.   Why didn't you go to Robert Seibert or Diane and

 16        make a complaint about the comment made by Tom

 17        Howells concerning does the carpet match the

 18        drapes?

 19   A.   I d o n 't r e c a l l .   I d o n 't k n o w .

 20   MS. GRECO:        Just wait for a question.                  He asks a

 21        question, you answer.

 22   BY MR. OPPENHEIMER:

 23   Q.   J u s t s o I 'm c l e a r , n o n e o f t h e c o m m e n t s t h a t w e r e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 103 of 145


                                                                                     243



  1        made that are quoted in paragraph thirty-three

  2        w e r e d i r e c t e d t o y o u , is t h a t r i g h t ?

  3   MS. GRECO:        Object to the form.

  4   BY MR. OPPENHEIMER:

  5   Q.   Is that right?

  6   A.   One of them were.

  7   Q.   Okay.      So w h e n S e a n s a i d s h e ' s g o t a n i c e a s s ,

  8        that wasn't directed to your ass, was it?

  9   A.   No .

 10   Q.   Okay.      When Sean said your headlights are on,

 11        that wasn't directed to you, was it?

 12   A.   No .

 13   Q.   And when Sean said oh, look at that cleavage,

 14        that wasn't directed to you, was it?

 15   A.   No .

 16   Q.   And when Howells said does the carpet match the

 17        drapes, that wasn't directed to you, was it?

 18   A.   Yes.

 19   Q.   That was directed to you?

 20   A.   Yes.

 21   MS. GRECO:        That's what she said.

 22   BY MR. OPPENHEIMER:

 23   Q.   So Howells said directly to you does the carpet




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 104 of 145


                                                                                       244



  1        match the drapes?

  2   A.   Yes.

  3   Q.   A n d you d e c i d e d not t o m a k e a c o m p l a i n t a b o u t t h e

  4        fact that he said that, right?

  5   A.   Being a manager, I walked into the cooler.

  6   Q.   Y o u d e c i d e d t h a t y o u w e r e n 't g o i n g t o m a k e a

  7        c o m p l a i n t b e c a u s e h e w a s a m a n a g e r , is t h a t w h a t

  8        y o u ' re s a y i n g ?

  9   A.   I walked into the cooler after Debbie.

 10   Q.   All right.          After Debbie for what?

 11   A.   To tell her.

 12   Q.   Okay.       And did you tell Debbie?

 13   A.   Yes, I did.

 14   Q.   Okay.       And that's when you said she laughed?

 15   A.   She laughed when he said it to her prior to that.

 16   Q.   Okay.       What did you say to Debbie?

 17   MS. GRECO:         I'm just confused.               Are you talking about

 18        the incident when he said it to her?

 19   BY MR. OPPENHEIMER:

 20   Q.   What did you say to Debbie when you walked into

 21        the cooler?

 22   A.   I told her that he said it to me.

 23   Q.   Okay.       Didn't she hear it when he said it to you?




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 105 of 145


                                                                                   245



  1   A.   She was in the cooler.

  2   Q.   So what happened after you said that to Debbie?

  3   A.   Debbie told me that he said it to her.

  4   Q.   At some other time?

  5   A.   Yes.

  6   Q.   And what did you say to Debbie in response to

  7        that?

  8   A.   I don't recall.

  9   Q.   Did you ever say I want to make a complaint about

 10        this?

 11   MS. GRECO:       Objection to form.

 12   THE WITNESS:        I don't know.

 13   BY MR. OPPENHEIMER:

 14   Q.   Did you ever hear or see Sean Round ask a female

 15        e m p l o y e e out o n a d a t e ?

 16   A.   Yes.

 17   Q.   Who was that?

 18   A.   Raelean Rush.

 19   Q.   When was it?

 20   A.   While I was employed at Black Angus Meat.

 21   Q.   What year?

 22   A.   I don't know.

 23   MS. GRECO:       O b j e c t i o n t o the f o r m o f the q u e s t i o n s ,




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 106 of 145


                                                                                           256



  1   A.   No .

  2   Q.   All of your pay was through the paychecks -- the

  3        payroll system?

  4   A.   Yes.

  5   Q.   Okay.       Turn to page P321 in Exhibit D-11.                           What

  6        is this page of Exhibit D-11?

  7   A.   A resume I had help with.

  8   Q.   Okay.       Is it s o m e t h i n g t h a t y o u p r e p a r e d ?

  9   MS. GRECO:         Objection to form.

 10   THE WITNESS:          I had help with it from One Stop.

 11   BY MR. OPPENHEIMER:

 12   Q.   Okay.       And is the substance of the information

 13        c o n t a i n e d in t h i s d o c u m e n t s o m e t h i n g y o u p r o v i d e d

 14        so that it could be completed?

 15   MS. GRECO:         Objection.

 16   THE WITNESS:          I actually provided more, but he picked

 17        out stuff for me to put that was pertaining to

 18        the job I was applying for.

 19   BY MR. OPPENHEIMER:

 20   Q.   W i t h r e s p e c t t o t h e e n t r y f o r a p e r i o d o f 4 /0 4 t o

 21        5/10, it says that there was -- you were customer

 22        service, cashier at Black Angus Meat Market.                                   Do

 23        you see that?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 107 of 145


                                                                                    257



  1   A.   Yes.

  2   Q.   Did you write that or did the One Stop person

  3        write that?

  4   A.   The One Stop clicked on the stuff that he wanted

  5        entered.

  6   Q.   Okay.

  7   A.   Pertaining to this job.

  8   Q.   Did you agree with this?

  9   MS. GRECO:        Objection to form.

 10   BY MR. OPPENHEIMER:

 11   Q.   Did you agree with what he put in here?

 12   A.   Yes.

 13   Q.   Did you use this resume for any purpose?

 14   A.   For this job at the top.

 15   Q.   Okay.      What job was that?

 16   A.   Adult care aid slash service provider.

 17   Q.   What company was that for?

 18   A.   The one that they had posted in the Unemployment

 19        office.

 20   Q.   Do you have a name for what company it was?

 21   A.   No, I don't.          I don't recall at this time.

 22   Q.   T h e n e x t p a g e , P 3 2 2 , l i n e e i g h t , th e p a y y o u

 23        received at your last job, is that eleven dollars




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 108 of 145


                                                                                   263



  1   A.   Caucasian and African-American.

  2   Q.   Okay.    So h o w d o y o u r e f e r t o t h e f a c t t h a t t h e y

  3        have both a Caucasian biological parent and an

  4        African-American biological parent in terms of

  5        describing their race?

  6   MS. GRECO:      Objection to form.

  7   THE WITNESS:       Biracial.

  8   BY MR. OPPENHEIMER:

  9   Q.   Okay.    I j u s t w a n t t o u s e t h e t e r m t h a t y o u 'r e

 10        comfortable with.          Some people say mixed race and

 11        I don't want to use that if that's offensive.

 12        Biracial is how you refer to them?

 13   MS. GRECO:      Objection to form.

 14   MR. OPPENHEIMER:         I'm asking her how she refers to

 15        her children and that results in a form

 16        objection?      That is great.

 17   BY MR. OPPENHEIMER:

 18   Q.   So biracial is how you refer to them, you don't

 19        refer to them as black?

 20   A.   No .

 21   Q.   They are biracial.           Okay.     Did you ever tell

 22        anyone at Black Angus Meats that you refer to

 23        your children as biracial and not black?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 109 of 145


                                                                                       264



  1   A.   I don't recall.

  2   Q.   N o w , is i t t h e f a c t t h a t y o u r c h i l d r e n a r e

  3        biracial that you believe has something to do

  4        with some -- something about your work

  5        environment?

  6   A.   I don't understand.

  7   Q.   Okay.       You're making a race discrimination claim

  8        in this case, right?

  9   A.   Yes.

 10   Q.   And you're a white woman, right?

 11   A.   Yes.

 12   Q.   So your race discrimination complaint isn't

 13        b e c a u s e y o u ' re w h i t e , c o r r e c t ?

 14   A.   Correct.

 15   Q.   It has to do with something else, and I'm tying

 16        to figure out what the something else is.                             What

 17        is i t ?

 18   A.   My children.

 19   Q.   Okay.       So t h e b i r a c i a l n a t u r e o f y o u r c h i l d r e n i s

 20        what you base your race claim on in this case?

 21   A.   Yes.

 22   MS. GRECO:         Objection.

 23   BY MR. OPPENHEIMER:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 110 of 145


                                                                           265



  1   Q.   Okay.    During the period that you were working

  2        for Black Angus, are you aware of any black

  3        employees who were employed by Black Angus?

  4   A.   No .

  5   Q.   Are you aware whether any mixed race people were

  6        employed by Black Angus during the period of your

  7        employment?

  8   A.   No .

  9   Q.   Are you aware of whether any ethnic minorities

 10        were employed at Black Angus during the period of

 11        your employment?

 12   MS. GRECO:      Objection to form.

 13   THE WITNESS:       No .

 14   BY MR. OPPENHEIMER:

 15   Q.   Do you know whether any minorities were -- were

 16        employed by Black Angus while you were employed

 17        there?

 18   A.   No .

 19   Q.   How many people who were forty years of age or

 20        older were employed by Black Angus while you were

 21        there?

 22   A.   Including owners?

 23   Q.   Just don't include the owners.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 111 of 145


                                                                           266



  1   A.   Four.

  2   Q.   Okay.    How old were you when you started your

  3        employment there?

  4   A.   Thirty-four.

  5   Q.   And did your children ever come to Black Angus?

  6   A.   Yes.

  7   Q.   When was the first time your children were at the

  8        Black Angus store on the Boulevard?

  9   A.   I believe it was the first deer season.

 10   Q.   Okay.    Did you have an opportunity to introduce

 11        them to any of the other people who work at Black

 12        Angus?

 13   A.   Yes.

 14   Q.   Who did you introduce them to that first time

 15        they were there?

 16   A.   The first person was Bob.

 17   Q.   Bob Seibert?

 18   A.   Yes.

 19   Q.   Okay.    Who else?

 20   A.   Diane.

 21   Q.   Okay.    Anybody else?

 22   A.   I believe Debbie was there.

 23   Q.   Okay.    And --




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 112 of 145


                                                                                271



  1   Q.   Did you ever hear the word rag head or towel head

  2        used at Black Angus?

  3   A.   No .

  4   Q.   Did you ever hear the word dego used at Black

  5        Angus?

  6   A.   No .

  7   Q.   Did you ever here the word grease ball or guinea

  8        or wop used at Black Angus?

  9   A.   No .

 10   Q.   Did you ever hear anyone make jokes about

 11        individuals who were Chinese?              I' m t a l k i n g a b o u t

 12        hear anyone at Black Angus make any jokes about

 13        individuals who were Chinese?

 14   A.   Not that I can recall.

 15   Q.   Did you ever hear anyone at Black Angus make any

 16        jokes about individuals who were Middle Eastern?

 17   A.   Not that I can recall.

 18   Q.   Did you ever hear anyone at Black Angus make any

 19        jokes about individuals who were Italian?

 20   A.   No .

 21   Q.   Did you ever hear anyone at Black Angus make a

 22        joke about the Pope?

 23   A.   No .




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 113 of 145


                                                                                         272



  1   Q.    You allege in your Complaint that racial comments

  2         were made by the owner and other employees about

  3         Black individuals.               That's in paragraph

  4         t h i r t y - f o u r o f t h e C o m p l a i n t , i f it ' s s t i l l

  5         around somewhere.

  6   MS. GRECO:          Are you done with this one?

  7   B Y M R. O P P E N H E I M E R :

  8   Q.    Yes.      You said that in paragraph thirty-four

  9         racial comments were made by the owners and other

 10         employees about black individuals.                          Do y o u s e e

 11         that?

 12   A.    Yes.

 13   Q.    With respect to Keegan Roberts, what racial

 14         comments were made by him about Black

 15         individuals?

 16   A.    It was a phrase.

 17   Q.    What was the phrase?

 18   A.    He had it delivered to Bob's niggs.

 19   Q.    You heard Keegan use the phrase Bob's niggs?

 20   A.    In the pack room.

 21   Q.    You heard Keegan use the phrase Bob's niggs in

 22         the pack room?

 23   A.    Yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 114 of 145


                                                                           273



  1   Q.   Okay.     When did you hear that?

  2   A.   While I was employed at Black Angus.

  3   Q.   How many times did you hear it?

  4   A.   I don't recall.

  5   Q.   Are you able to give me an estimate?

  6   A.   I know it definitely was once.

  7   Q.   One time.       Could have been more than one?

  8   A.   Could have been.

  9   Q.   You don't recall now if it was more than one?

 10   A.   I don't recall.

 11   Q.   When did that happen, use by Keegan of the words

 12        Bob's niggs in the pack room?

 13   A.   I can't recall.

 14   Q.   What year?

 15   A.   I don't know.

 16   Q.   Were you offended by the comment?

 17   A.   Yes, I was.

 18   Q.   W h a t d i d y o u d o a b o u t it ?

 19   A.   Nothing.

 20   Q.   Why?

 21   A.   I didn't need to make any more hardness for

 22        myself.

 23   Q.   What was going on that was hardness for yourself




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 115 of 145


                                                                                    274



  1        at that time?

  2   A.   People ignored me as it was.

  3   Q.   Are you able -- thinking about the people

  4        ignoring you to say when this comment was made,

  5        what year?

  6   A.   Can you rephrase that?

  7   Q.   Yes.    You said that people were ignoring you at

  8        the time.      A n d I 'm w o n d e r i n g i f t h i n k i n g b a c k t o

  9        whatever period of time it was that people were

 10        ignoring you, you're able to put the making of

 11        this comment in that time frame.

 12   A.   While I was in the pack room.

 13   Q.   Okay.    So s o m e t i m e a f t e r 2 0 0 7 ?

 14   A.   Yes.

 15   Q.   Are you able to say whether it was in 2007?

 16   A.   I don't recall.

 17   Q.   How late would be the latest that you think it

 18        was made?

 19   A.   I don't know.

 20   MS. GRECO:      O b j e c t t o f o r m , b u t you c a n a n s w e r .

 21   BY MR. OPPENHEIMER:

 22   Q.   Okay.    Did you hear Keegan make any other

 23        comments of a racial nature?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 116 of 145


                                                                                         275



  1   A.   Not that I can recall at this time.

  2   Q.   Okay.      Did you hear Diane make any comments of a

  3        racial nature?

  4   A.   No .

  5   Q.   Did you hear Robert Seibert make any comments of

  6        a racial nature about black individuals?

  7   A.   I d o n 't r e c a l l a t t h i s t i m e .

  8   Q.   Of the employees who you allege made racial

  9        comments, can you identify the employees who made

 10        them?

 11   A.   Jamie Lapress.

 12   Q.   Who else of the employees do you say made racial

 13        comments?

 14   MS. GRECO:        Objection, form.

 15   BY MR. OPPENHEIMER:

 16   Q.   Y o u say i n y o u r C o m p l a i n t r a c i a l c o m m e n t s w e r e

 17        made by the owners and other employees about

 18        black individuals.              Right?         That's what it says?

 19   A.   Yes.     I'm thinking.

 20   Q.   Okay.      So y o u i d e n t i f i e d J a m i e L a p r e s s a s o n e o f

 21        the employees who made racial comments about

 22        black individuals?

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 117 of 145


                                                                           276



  1   Q.   What other employees made racial comments about

  2        black individuals?

  3   A.   Robert Seibert.

  4   Q.   Anybody else?

  5   A.   I c a n 't r e c a l l a t t h i s t i m e .

  6   Q.   What did Jamie Lapress say that you regarded as a

  7        racial comment about black individuals?

  8   A.   Well, for one, he called my kids niggers.

  9   Q.   Okay.      Anything else?

 10   A.   Yes.     He received a phone call in the pack room.

 11        When he hung up he said that was Bob and I gotta

 12        go -- Bob's niggs are dirtying up the parking

 13        l o t , he h a s t o g o c l e a n u p t h e i r m e s s .

 14   Q.   Any other comments by Jamie about racial nature,

 15        about black individuals?

 16   A.   He never understood how they could have nice cars

 17        and get food stamps.

 18   Q.   He said something about that?

 19   A.   Yes.

 20   Q.   Do you recall what he said?

 21   A.   I just said it.

 22   Q.   Okay.      Anything else?

 23   A.   What was that?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 118 of 145


                                                                           277



  1   Q.   Any other comments that you can recall that Jamie

  2        made that were racial in nature about black

  3        individuals?

  4   A.   How could they have nice cars and get food

  5        stamps.

  6   Q.   All right.      So a n y o t h e r s ?

  7   A.   Oh, and the gold around their neck.

  8   Q.   What did he say about gold around their neck?

  9   A.   And get food stamps.

 10   Q.   When did he make the -- when did he get that in

 11        the pack room where you said --

 12   A.   The what?

 13   Q.   When did he get the call?                When did Jamie get the

 14        call in the pack room and say something about

 15        Bob's niggs dirtying up the parking lot?

 16   MS. GRECO:      Object to the form.

 17   THE WITNESS:       While I was working in the pack room.

 18   BY MR. OPPENHEIMER:

 19   Q.   Are you able to tell me when in terms of a date?

 20   A.   I don't recall.

 21   Q.   What year?

 22   A.   I don't recall that either.

 23   Q.   How many times did he say something about Bob's




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 119 of 145


                                                                                      279



  1        about nice cars and food stamps with respect to a

  2        black individual?

  3   A.   Once or twice.

  4   Q.   How many times did you hear him say anything

  5        about gold around their necks and food stamps?

  6   A.   Once.

  7   Q.   When was that?

  8   A.   While I was in the pack room with him.

  9   Q.   Y o u ' re u n a b l e t o p i n p o i n t a y e a r o r d a t e ?

 10   A.   While I was working there.

 11   Q.   S o y o u ' re u n a b l e t o s a y w h e n d u r i n g t h i s p e r i o d

 12        of years from 2007 through 2010 it happened?

 13   A.   Yeah.      I mean, I can't pinpoint down a date.

 14   Q.   Okay.      Did you make a complaint to anyone in

 15        response to the comments that you just testified

 16        about that Jamie made with respect to the parking

 17        lot?

 18   A.   No.     Keegan Roberts was right in there.

 19   Q.   You heard -- Keegan Roberts was present when

 20        Jamie said that about Bob's niggs dirtying up the

 21        parking lot?

 22   A.   Yeah.      So w a s S e a n R o u n d .

 23   Q.   Okay.      And so why didn't you go to Diane Seibert




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 120 of 145


                                                                              280



  1        to make a complaint about that?

  2   A.   Because Keegan was right there.               He h e a r d i t .

  3   Q.   Okay.     What about the comment about nice cars and

  4        food stamps, did you make a complaint about that?

  5   A.   No, I did not.

  6   Q.   Why not?

  7   A.   I don't really recall.

  8   Q.   Did you make a complaint about Jamie's comment

  9        concerning gold around their next and the food

 10        stamps?

 11   A.   No .

 12   Q.   Why not?

 13   A.   I think that was when I was afraid that everybody

 14        was going to ignore me more than they already

 15        did.

 16   Q.   Are you able to say whether racial comments were

 17        made by employees concerning black individuals in

 18        2005?

 19   A.   No, I'm not.

 20   Q.   Are you able to say whether racial comments were

 21        made by employees about black individuals in

 22        2006?

 23   MS. GRECO:      Objection to the form.            She already said




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 121 of 145


                                                                                        281



  1        they were made during that period of time.                                 Are

  2        you asking to pinpoint?

  3   MR. OPPENHEIMER:            I think she said that she was in

  4        the pack room when these comments were made.

  5   MS. GRECO:        Right.

  6   MR. OPPENHEIMER:            And that was 2007.

  7   MS. GRECO:        Oh, okay.

  8   MR. OPPENHEIMER:            S o t h a t ' s w h y I 'm g o i n g t h r o u g h

  9        this.

 10   MS. GRECO:        I missed that.

 11   THE WITNESS:          I don't recall.

 12   BY MR. OPPENHEIMER:

 13   Q.   Okay.      Is it f a i r t o s a y t h a t t h e r a c i a l c o m m e n t s

 14        t h a t y o u ' ve t e s t i f i e d a b o u t s o f a r o c c u r r e d

 15        somewhere in the time frame from 2007 to 2010?

 16   A.   Yes.

 17   MR. OPPENHEIMER:            Okay.       All right.          I'd like to just

 18        take if we can a ten-minute break.                          Maybe you can

 19        stretch.        It w o u l d b e g o o d f o r y o u .        I want to

 20        s o r t t h r o u g h w h a t I 'v e g o t h e r e a n d j u s t f o c u s o n

 21        the last half hour or so.

 22               (Whereupon, a short recess was then taken.)

 23   BY MR. OPPENHEIMER:




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 122 of 145


                                                                                             282



  1   Q.   All right.         Five-twenty-five so a half hour left.

  2        All right.

  3               I n y o u r C o m p l a i n t in p a r a g r a p h t h i r t y - s i x ,

  4        you don't need to look at it.                       You allege that

  5        help wanted signs were placed in the door of

  6        Black Angus and black individuals who applied

  7        were not given interviews.                     Do y o u r e c a l l s a y i n g

  8        that or at least claiming that in this case?

  9   A.   Yes.

 10   Q.   Okay.     What is the basis of your claim that black

 11        individuals who applied were not given

 12        interviews?

 13   A.   That they weren't given interviews.

 14   Q.   When did you see a black person apply to Black

 15        Angus who was not given an interview?

 16   A.   Several times throughout my employment at Black

 17        Angus Meats.

 18   Q.   Okay.     What is several times?

 19   A.   I would say between my whole five-year employment

 20        there, probably fifty applicants were

 21        African-American.

 22   Q.   Fifty applicants were African-Americans.                               Okay.

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 123 of 145


                                                                                            283



  1   Q.   How many were given applications to fill out?

  2   A.   I believe every one.

  3   Q.   Was there a help wanted sign in the window of

  4        that door every time an applicant applied, a

  5        black applicant applied?

  6   A.   I believe so.            That's why they would stop in.

  7   Q.   And when -- what happened, if you became aware of

  8        i t , to t h e a p p l i c a t i o n s t h a t t h e y f i l l e d o u t ?

  9   A.   We were instructed to take them into the office.

 10   Q.   And to your knowledge, were all the applications

 11        that were filled out by Black applicants taken

 12        into the office?

 13   A.   Yes.

 14   Q.   Are you aware of whether any of the Black

 15        a p p l i c a n t s t h a t you 'v e t e s t i f i e d a b o u t w h e t h e r

 16        they were given interviews?

 17   A.   No .

 18   Q.   You have no awareness?

 19   A.   No awareness.

 20   Q.   So they may have been interviewed and you have no

 21        a w a r e n e s s w h e t h e r t h e y w e r e or n o t ?

 22   A.   If they were -- I worked every day of the week

 23        that they were open, unless they came while I




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 124 of 145


                                                                           287



  1        is Robert, Diane or Keegan, whether an applicant

  2        was black or white?

  3   A.   They had asked.

  4   Q.   Who asked?

  5   A.   Diane.

  6   Q.   Diane would ask what?

  7   A.   If they were African-American or Caucasian, and

  8        if they were clean cut or not.

  9   Q.   Okay.    Did she ask anything else about them?

 10   A.   No .

 11   Q.   She didn't ask whether they were a woman or not?

 12   A.   No .

 13   Q.   She didn't ask what age they were?

 14   A.   No .

 15   Q.   She didn't --

 16   A.   I wouldn't know that.

 17   Q.   Well, she didn't ask you whether it was an older

 18        person or younger person?

 19   A.   No .

 20   Q.   She didn't ask whether or not they looked ethnic

 21        in some way?

 22   A.   No .

 23   Q.   Were you ever told to tell an applicant who was




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 125 of 145


                                                                                          288



  1        black that Black Angus Meats was just collecting

  2        applications and that the applicant would receive

  3        a phone call?

  4   A.   Yes.

  5   Q.   When were you told that?

  6   A.   When Diane instructed me to.

  7   Q.   What year was that?

  8   A.   It happened more than once.

  9   Q.   Are you able to say whether it happened right

 10        after you started working in 2005?

 11   A.   I c a n 't r e c a l l a t t h i s t i m e .

 12   Q.   Is that something that you regularly said to

 13        black applicants, that the company was just

 14        selecting applications and that they would

 15        receive a phone call?

 16   A.   Yes.

 17   Q.   How many times do you think you said that over

 18        the course of your employment?

 19   A.   Twenty-plus times.

 20   Q.   Okay.      Since you began working in the pack room

 21        sometime in 2007, do you believe that any of

 22        t h o s e t w e n t y -p l u s t i m e s o c c u r r e d p r i o r t o 2 0 0 7 ?

 23   A.   Yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 126 of 145


                                                                            289



  1   Q.   Are you able to say how many?

  2   A.   I d o n 't r e c a l l a t t h i s t i m e .

  3   Q.   You allege in your Complaint that you knew of a

  4        clean cut well-spoken black male who was looking

  5        for employment and Diane threw out his

  6        application.

  7   MS. GRECO:       Objection to form.                 You can answer.

  8   BY MR. OPPENHEIMER:

  9   Q.   That's alleged in your Complaint?

 10   MS. GRECO:       Well, you've paraphrased, but go ahead.

 11   BY MR. OPPENHEIMER:

 12   Q.   Right.      I paraphrased.           Quote, you knew a clean

 13        cut well-spoken black male who was looking for

 14        employment, close quote, and that Mrs. Seibert,

 15        quote, threw out his application, close quote.

 16   A.   I didn't find out until the end of the day.

 17   Q.   When did you find that out?

 18   A.   When I was asked to collect the garbage.

 19   Q.   What year?

 20   A.   I d o n 't r e c a l l a t t h i s t i m e .

 21   Q.   Was it prior to when you went into the pack room,

 22        sometime prior to?

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 127 of 145


                                                                               290



  1   Q.   So it was prior to 2007?

  2   A.   Yes.

  3   Q.   Regina Rush and Raelean Rush were according to

  4        one of the EEOC filings that you made employed

  5        between 2004 and 2008, does that -- are you aware

  6        of that?

  7   MS. GRECO:      Objection to form.

  8   BY MR. OPPENHEIMER:

  9   Q.   Do you need to look at the EEOC filing you made

 10        to refresh yourself on what you said?

 11   A.   Yes.

 12   MR. OPPENHEIMER:        Okay.     What exhibit is that?

 13   MS. BAHAS:      It was one of their pre-marked exhibits.

 14        It's on the front of there, the yellow tab.

 15   BY MR. OPPENHEIMER:

 16   Q.   It's page DEF0144.         Second paragraph, Raelean

 17        Rush, it starts.        Second paragraph.            G o up o n e

 18        more, up.      There you go.

 19   A.   Yes.

 20   Q.   Okay.    Does this a refresh your recollection as

 21        to whether Raelean and Regina worked between 2004

 22        and 2008?

 23   A.   It was the wrong date.           Was from 2005 to 2008.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 128 of 145


                                                                                      291



  1   Q.   Okay.      So it w a s 2 0 0 5 t o 2 0 0 8 ?

  2   A.   Yes.

  3   Q.   As far as you were concerned, that's what you --

  4   MS. GRECO:        Objection to form.

  5   BY MR. OPPENHEIMER:

  6   Q.   Well, you started working in 2005?

  7   A.   Yes.

  8   Q.   So you would know from 2005 forward rather than

  9        2 0 0 4 f o r w a r d , is t h a t w h a t y o u ' re s a y i n g ?

 10   A.   Yes.

 11   Q.   Okay.      So t h e y w o r k e d d u r i n g t h e p e r i o d t h a t y o u

 12        worked, they worked between 2005 and 2008?

 13   MS. GRECO:        Objection to form.

 14   BY MR. OPPENHEIMER:

 15   Q.   Is that right?            You saw them working in the store

 16        between 2005 and 2008?

 17   A.   Yes.

 18   MS. GRECO:        Objection to form.

 19   BY MR. OPPENHEIMER:

 20   Q.   Okay.      During that time period what did you hear

 21        about them having black boyfriends from other

 22        employees at Black Angus Meats?

 23   A.   That they should be with one of their own kind,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 129 of 145


                                                                            292



  1        what's wrong with white guys.

  2   Q.   Who said they should be with one of their own

  3        kind?

  4   A.   Sean Round.

  5   Q.   When?

  6   MS. GRECO:       Is she done -- or, I mean, you went on,

  7        b u t is t h e r e m o r e ?

  8   MR. OPPENHEIMER:           Well, there may be more.         I ' l l ge t

  9        to i t .

 10   MS. GRECO:       Okay.

 11   BY MR. OPPENHEIMER:

 12   Q.   Who said that they should be with one of their

 13        own kind?        You said Sean Round.           I asked when did

 14        that happen?

 15   A.   When I was employed at Black Angus.

 16   Q.   Before you were in the pack room or after?

 17   A.   After.

 18   Q.   Are you able to say what year?                 Let me remind

 19        you, you said that Raelean and Regina worked --

 20   A.   I know.       I can't remember if it was 2007 or 2008.

 21   MS. GRECO:       The records speak for themselves when you

 22        worked there, but the best recollection you have

 23        now.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 130 of 145


                                                                           293



  1   BY MR. OPPENHEIMER:

  2   Q.   The comment was made by Sean Round in 2007, 2008?

  3   MS. GRECO:      Objection to form.

  4   BY MR. OPPENHEIMER:

  5   Q.   Is that what you're saying is best recollection?

  6   A.   Best recollection.

  7   Q.   What about what is wrong with white guys, who

  8        said that?

  9   A.   Sean Round.

 10   Q.   When did he say that?

 11   MS. GRECO:      Objection to form.

 12   THE WITNESS:       I can't recall at this time.

 13   BY MR. OPPENHEIMER:

 14   Q.   To whom did he say it?

 15   A.   To Raelean.

 16   Q.   Were you present when that was said?

 17   A.   Yes.    We were at the deer wrapping station that's

 18        offset from the pack room.

 19   Q.   Are you able to say what year that was?

 20   A.   I believe that one was in 2007.

 21   Q.   Okay.    What other comments did you hear Sean

 22        Round make about Raelean or Regina's dating black

 23        guys?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 131 of 145


                                                                           294



  1   MS. GRECO:          Objection.         Because you said -- do you

  2         mean if there is more of these comments or

  3         different comments?

  4   B Y M R. O P P E N H E I M E R :

  5   Q.    Did you hear more comments from Sean Round about

  6         their boyfriends?

  7   MS. GRECO:          Which means if he said it more than once

  8         he wants to know that too.

  9   THE WITNESS:           Yes.

 10   BY MR. OPPENHEIMER:

 11   Q.    What else did you hear him say?

 12   A.    That he found out that Raelean went to put a

 13         permit -- a plowing permit in her name in North

 14         Tonawanda and he said why would you want to put

 15         your name in for him when he can ruin your name.

 16   Q.    When did that happen?

 17   A.    I don't recall.

 18   MS. GRECO:          He's asking can you tell during the

 19         period of time that you worked together, even if

 20         you don't recall the exact dates, during the

 21         period you worked together did it occur during

 22         that period or --

 23   THE WITNESS:           Yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 132 of 145


                                                                           295



  1   BY MR. OPPENHEIMER:

  2   Q.   How many times did you hear him say that?

  3   A.   That I heard him say once.

  4   Q.   When?

  5   A.   While I was employed at Black Angus.

  6   Q.   Tell me about the incident involving Jamie and

  7        the paper towel holder.

  8   A.   Okay.

  9   Q.   What happened?

 10   A.   Jamie called my kids niggers.

 11   Q.   From the beginning of the incident, tell me what

 12        unfolded.

 13   MS. GRECO:      Objection to form.          You can answer.

 14   BY MR. OPPENHEIMER:

 15   Q.   Something happened that ended up somewhere with

 16        Jamie saying the word niggers, right?

 17   A.   Yes.

 18   Q.   Tell me what happened with respect to the paper

 19        towel dispenser that resulted in that.

 20   A.   I guess Jamie lost the key to the paper towel

 21        machine and I was by the front wrapping table,

 22        and he came up alongside on the other side of the

 23        wrapping table by me and asked me if I could




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 133 of 145


                                                                                      296



  1        break into it.           And I says no, why would you ask

  2        me that and he says well, you have two black kids

  3        and that's what black people do.                      And I says my

  4        k i d s d o n ' t b r e a k i n t o s t u f f , so w h y w o u l d h e c a l l

  5        -- why would he say that about my kids.                          He g o e s

  6        well, they're niggers.                And I says that I can't

  7        believe you said that, and I got very upset and

  8        Tommy was right at the butcher block right by the

  9        o t h e r w r a p p i n g t a b l e and t h a t 's w h e r e D e b b i e was

 10        too.     And Tommy and Debbie both told Jamie that

 11        his actions were inappropriate.

 12   Q.   You heard both of them say that?

 13   A.   Yes.

 14   Q.   Okay.      Did Jamie say anything in response?

 15   A.   I don't know what he mumbled on the way to the

 16        washroom.

 17   Q.   Okay.      Did anything happen after that involving

 18        Keegan and that incident?

 19   A.   I w a s c a l l e d i n t o t h e o f f i c e by B o b a n d K e e g a n

 20        a n d I b e l i e v e t h e 2 5t h o f M a y a n d t h e y w a n t e d t o

 21        know what happened.              I told them.          They called

 22        Jamie in, asked him what happened and he told

 23        them that he wasn't talking to me and it was




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 134 of 145


                                                                                        297



  1        nice.

  2   Q.   What happened next with respect to this incident?

  3   A.   Jamie -- he says okay, Jamie, you're done.

  4        Keegan walked out the office door closest to the

  5        employee entrance and I talked with Bob then, and

  6        Bob told me that I would have to get used to

  7        things like that, people are mean and cruel, and

  8        I said so it's okay for one of my co-workers to

  9        call my kids niggers and he says it happens in

 10        p o l i t i c s a n d i t h a p p e n s i n s p o r t s s o I 'm g o i n g

 11        have to get used to the idea.

 12   Q.   What was the date of this conversation?

 13   A.   I believe it was May 25th, and I told Bob then I

 14        was uncomfortable with the situation and he said

 15        -- no.      I was uncomfortable with working with

 16        Jamie and he said he was uncomfortable with the

 17        situation also and I could leave now.                         I was

 18        punched in for work at about -- for about two and

 19        a half hours.

 20   Q.   At some point, you had written a letter about the

 21        incident to Robert and Diane?

 22   A.   Yes.

 23   Q.   I'm putting in front of you 195.                      On the very




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 135 of 145


                                                                                    298



  1        last page is that a letter that you wrote to

  2        Robert and Diane?

  3   A.   Y e s , it i s .

  4   Q.   And when did you write that?

  5   A.   On the 19th of May.

  6   Q.   And when did you -- what did you do with it after

  7        you wrote it?

  8   A.   I left it on Diane's desk.                  Excuse me.

  9   Q.   W h a t d a y o f t h e w e e k w a s t h a t , if y o u r e m e m b e r ?

 10   A.   I believe it was a Wednesday.

 11   Q.   Okay.      Did you put it on the desk the same day

 12        you wrote it?

 13   A.   Yes, I did.

 14   Q.   Okay.      So h o w i s i t t h a t y o u r e m p l o y m e n t e n d e d a t

 15        Black Angus?

 16   A.   Robert Seibert told me that he was uncomfortable

 17        with the situation and having me there so I can

 18        g a t h e r m y t h i n g s a n d l e a v e a n d I di d s o , a n d I

 19        left crying and Debbie Negrych and Tom -- Thomas

 20        Howells were shocked when I went out and told

 21        them that I had to leave.

 22   MR. OPPENHEIMER:           Okay.

 23




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 136 of 145


                                                                                         299



  1                (Whereupon, a Bankruptcy Court Document was

  2        then received and marked as Exhibit D-13, for

  3        identification.)

  4

  5   BY MR. OPPENHEIMER:

  6   Q.   T h i s i s D -1 3 .     You filed a petition for a

  7        v o l u n t a r y b a n k r u p t c y on M a r c h 3 rd , 2 0 0 9 , r i g h t ?

  8        Do you recall filing for bankruptcy in March of

  9        2009.

 10   A.   Yes.

 11   Q.   Okay.      And --

 12   MS. GRECO:        Is there a signature on this somewhere or

 13        is this -- oh, there.                 I t ' s at t h e b o t t o m .      I see

 14        the bottom.            I did not see that before.

 15   MR. OPPENHEIMER:             Okay.

 16   MS. GRECO:        For the record, the bottom shows a filing

 17        with a case number.                Go a h e a d .

 18   BY MR. OPPENHEIMER:

 19   Q.   Who was your -- did you retain counsel to file a

 20        bankruptcy for you?

 21   A.   Yes, I did.

 22   Q.   And that was David Butterini?

 23   A.   Yup.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 137 of 145


                                                                                    300



  1   Q.   Okay.    And were you honest and truthful when you

  2        spoke to Mr. Butterini about your assets and

  3        liabilities?

  4   A.   Yes.

  5   Q.   Okay.    D i d y o u e v e r d i s c l o s e t o M r. B u t t e r i n i - -

  6   MS. GRECO:      Any conversation you had with your

  7        attorney is attorney/client privilege.

  8   BY MR. OPPENHEIMER:

  9   Q.   Did you ever ask -- well, tell me --

 10   MS. GRECO:      No conversation with her attorney will

 11        she be permitted to answer.

 12   MR. OPPENHEIMER:         That's fine.

 13   MS. GRECO:      If you have something other than a

 14        conversation with your attorney you can.

 15   BY MR. OPPENHEIMER:

 16   Q.   Where in your petition did you disclose that you

 17        had a claim against Black Angus or Keegan Roberts

 18        or the Seiberts?

 19   MS. GRECO:      She has to read the whole thing.

 20   BY MR. OPPENHEIMER:

 21   Q.   Did you disclose that to the trustee in your

 22        bankruptcy?

 23   MS. GRECO:      Do you know what a trustee is?                     Strike




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 138 of 145


                                                                                         301



  1        that.      Objection to the form of the question.

  2   BY MR. OPPENHEIMER:

  3   Q.   Do you recall --

  4   MS. GRECO:        You have a question pending and she's

  5        looking.

  6   MR. OPPENHEIMER:            I can d o w h a t I w a n t w i t h my

  7        question.

  8   MS. GRECO:        Are you withdrawing your question?

  9   MR. OPPENHEIMER:            I' ll l e t y o u k n o w i f I d o .

 10   MS. GRECO:        Do you want her to keep looking or stop?

 11   MR. OPPENHEIMER:            I want her to keep looking.

 12   MS. GRECO:        Keep reading.

 13   BY MR. OPPENHEIMER:

 14   Q.   Turn to page --

 15   MS. GRECO:        She has a right to read a legal document.

 16        You asked her specifically if there is something

 17        in here.

 18   MR. OPPENHEIMER:            I' m d i r e c t i n g h e r a t t e n t i o n t o a

 19        p a r t i c u l a r p a g e t o h e l p t h e w i t n e s s - - I 'm

 20        withdrawing the question then, counsel.                           I' ll

 21        play a trick out of your playbook.

 22   MS. GRECO:        That's fine.           It 's n o t a t r i c k .      You have

 23        a right to withdraw a question if you want to.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 139 of 145


                                                                                    302



  1   BY MR. OPPENHEIMER:

  2   Q.   Okay.     Page ten of forty-one, are you there?                      On

  3        the bottom there's a number twenty-one.                       It t a l k s

  4        about contingent unliquidated claims of every

  5        nature.

  6   MS. GRECO:      Forty-one?        Objection.

  7   MR. OPPENHEIMER:         Twenty-one, I said.

  8   MS. GRECO:      Read it.       He's asking you to read that

  9        language.

 10   MR. OPPENHEIMER:         Right.

 11   MS. GRECO:      I don't even know what that is.

 12   THE WITNESS:       I read it.

 13   BY MR. OPPENHEIMER:

 14   Q.   Did you ever disclose to the Court at any filing

 15        that you had a claim against Black Angus or the

 16        Seiberts or Keegan Roberts?

 17   MS. GRECO:      O b j e c t i o n t o the f o r m o f the q u e s t i o n .

 18        If you understand it.

 19   THE WITNESS:       I don't understand what you mean.

 20   BY MR. OPPENHEIMER:

 21   Q.   Okay.     You filed this in 2009, right?

 22   A.   Yes.

 23   Q.   And you've been testifying all day about, you




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 140 of 145


                                                                                       303



  1        know, the things that were happening at Black

  2        Angus between 2005 and 2009.                     Right?

  3   A.   Yes.

  4   Q.   And your counsel wouldn't let you talk about your

  5        conversations with your bankruptcy lawyer about

  6        w h e t h e r y o u e v e n d i s c l o s e d t h a t t o h i m s o I 'm

  7        a s k i n g y o u w h e t h e r y o u d i s c l o s e d a n y o f th e

  8        claims that you think you have against Black

  9        Angus or Keegan Roberts or the Seiberts to the

 10        bankruptcy court?

 11   MS. GRECO:        Objection to form of the question.                          The

 12        word claim has a legal definition.                        This is March

 13        3 r d of 2 0 0 9 .    There was no legal claim filed.

 14        Counsel knows it and so do I, so --

 15   MR. OPPENHEIMER:            We 'v e b e e n t a l k i n g a b o u t h e r c l a i m s

 16        all day.

 17   MS. GRECO:        Claim.       She's a layperson.               If y o u w a n t

 18        to define or that she filed something that --

 19   MR. OPPENHEIMER:            I don't have to define it.

 20   MS. GRECO:        I know you don't.              Objection to the form

 21        of the question.

 22   BY MR. OPPENHEIMER:

 23   Q.   Did you bring to the attention of the bankruptcy




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 141 of 145


                                                                                          304



  1        court the fact that you thought that you were the

  2        victim of discrimination at Black Angus Meats?

  3   MS. GRECO:        O b j e c t i o n t o the f o r m o f the q u e s t i o n .

  4   BY MR. OPPENHEIMER:

  5   Q.   D i d you d o t h a t ?      Did you bring it to the

  6        attention of the bankruptcy court?

  7   MS. GRECO:        O b j e c t i o n t o the f o r m o f the q u e s t i o n .

  8        It's a legal question.                 Does she even know what

  9        attention to the court -- of the bankruptcy court

 10        is ?

 11   MR. OPPENHEIMER:            I didn't ask her what it is.                      I

 12        asked if she did something.                     Counsel, you made

 13        your objection.             Let your witness answer.

 14   MS. GRECO:        Y o u ' re d o n e w i t h y o u r t i m e .    Last

 15        question.

 16   MR. OPPENHEIMER:            No , I 'm n o t d o n e w i t h m y t i m e .

 17        Y o u ' ve b e e n o b j e c t i n g j u s t b e c a u s e y o u w a n t t o

 18        prevent this witness from answering.

 19   MS. GRECO:        No.     This is a document.                Y o u ' re a s k i n g

 20        her a legal question.

 21   MR. OPPENHEIMER:            No , I a s k e d h e r - -

 22   MS. GRECO:        You wouldn't define it.                   We ' r e d o n e w h e n

 23        we're done.          W h e n t h e t i m e i s d o n e , we 'r e d o n e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 142 of 145


                                                                                    305



  1        Which means we have -- I have one minute.                        What

  2        do you have?

  3   MR. OPPENHEIMER:         Did you ever bring to the

  4        bankruptcy court -- go ahead, counsel, and we'll

  5        be back here, because of your conduct and

  6        delaying this witness from answering these

  7        questions.

  8   MS. GRECO:      Please.       I have an objection and I will

  9        put my objections on the record.

 10   MR. OPPENHEIMER:         Can I get an answer to my question?

 11   MS. GRECO:      S h e d o e s n 't - - l o o k .

 12   THE WITNESS:       I don't understand.

 13   BY MR. OPPENHEIMER:

 14   Q.   Did you ever bring to the attention of the

 15        bankruptcy court the fact that you believed you

 16        had been a victim of discrimination at Black

 17        Angus Meats?

 18   MS. GRECO:      O b j e c t i o n t o the f o r m o f the q u e s t i o n .

 19        She already told you she doesn't understand it.

 20   MR. OPPENHEIMER:         You're answering, counsel.                 I'd

 21        like you to shut your mouth.

 22   MS. GRECO:      You keep saying the same thing over --

 23        she said she didn't understand it.                    W h y d o n 't y o u




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 143 of 145


                                                                                   306



  1        rephrase it?

  2   BY MR. OPPENHEIMER:

  3   Q.   Did you ever bring to the bankruptcy court's

  4        attention any of your allegations in this case

  5        about pay inequity?

  6   A.   No .

  7   Q.   Did you ever bring --

  8   MS. GRECO:      No.    W e ' re d o n e .

  9   MR. OPPENHEIMER:        No , y o u ' r e n o t g o i n g t o d o t h a t .

 10   MS. GRECO:      That's the time.            We 'r e d o n e .

 11   MR. OPPENHEIMER:        Did you --

 12   MS. GRECO:      We're done.         Time is up.         We 'r e d o n e .

 13   MR. OPPENHEIMER:        If y o u w a n t - - y o u c o n t i n u e t a k i n g

 14        down my questions so when the Order comes from

 15        the Court she will answer these questions.

 16   MS. GRECO:      You have had your client Robert

 17        Seibert --

 18   MR. OPPENHEIMER:        If y o u w a n t t o w a l k o u t - -

 19   MS. GRECO:      This is the end of the time.

 20   MR. OPPENHEIMER:        No .

 21   MS. GRECO:      Well, tell me on the record how many

 22        minutes you think you have left, because you

 23        timed it.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 144 of 145


                                                                                     307



  1   MR. OPPENHEIMER:         Based on all of your objections and

  2        conduct now another five minutes.

  3   MS. GRECO:      We're done.          Let's go.

  4   MR. OPPENHEIMER:         Well, you can leave but the

  5        deposition's not over.

  6   MS. GRECO:      You think you have five more minutes and

  7        I'm telling you it's done.                 You can't go on.               If

  8        you pose the question --

  9   MR. OPPENHEIMER:         If y o u w a n t t o l e a v e g o .

 10   BY MR. OPPENHEIMER:

 11   Q.   The next question, did you ever disclose to the

 12        bankruptcy court any of the facts on which you

 13        rely in this case --

 14   MS. GRECO:      We're done.

 15   BY MR. OPPENHEIMER:

 16   Q.   -- with respect to race discrimination?

 17   MS. GRECO:      W e 'd l i k e t o put o n the r e c o r d w e a r e

 18        leaving.     It 's a s e v e n - h o u r d e p o s i t i o n .   It h a s

 19        been timed like all our other depositions have

 20        been timed, and we made proper objections.                           He

 21        rephrased it, she answered.

 22   BY MR. OPPENHEIMER:

 23   Q.   Did you ever bring to the bankruptcy court's




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-3 Filed 09/19/19 Page 145 of 145


                                                                           308



  1        attention any of the facts that you rely on in

  2        this case with respect to your claims of hostile

  3        work environment?         Did you ever bring to the

  4        bankruptcy court's attention any of the facts on

  5        which you rely in this case for your claims

  6        concerning gender discrimination?

  7   MR. OPPENHEIMER:        Please let the record reflect the

  8        witness has been escorted out of the room by her

  9        counsel.

 10   MS. GRECO:      The witness has left.

 11   MR. OPPENHEIMER:        You just pushed her out the door,

 12        counsel.     Off the record.

 13

 14                             *     *     *    *     *

 15

 16

 17

 18

 19

 20

 21

 22

 23




                              Sue Ann Simonin Court Reporting
